Exhibit 10.1
 
CREDIT AGREEMENT
Dated as of July 31, 2009
among
QUIKSILVER AMERICAS, INC.,
as Borrower
QUIKSILVER, INC.,
as a Guarantor
RHÔNE GROUP L.L.C.,
as Administrative Agent
and
The Lenders Party Hereto
RHÔNE GROUP L.L.C.,
as Sole Lead Arranger and Sole Bookrunner
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Section
  Page
ARTICLE I
       
 
       
DEFINITIONS AND ACCOUNTING TERMS
       
 
       
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    33  
1.03 Accounting Terms
    34  
1.04 Rounding
    34  
1.05 Times of Day
    34  
1.06 Currency Equivalents Generally
    34  
1.07 Certifications
    35  
 
       
ARTICLE II
       
 
       
THE COMMITMENTS AND LOANS
       
 
       
2.01 Loans
    35  
2.02 Borrowing of Loans
    35  
2.03 [Reserved]
    35  
2.04 [Reserved]
    35  
2.05 Prepayments
    35  
2.06 [Reserved]
    36  
2.07 Repayment of Loans
    37  
2.08 Interest
    37  
2.09 Exchange Rate MakeWhole; Repayment Fee; Closing Fee
    37  
2.10 Computation of Interest and Fees
    38  
2.11 Evidence of Debt
    38  
2.12 Payments Generally; Administrative Agent’s Clawback
    38  
2.13 Sharing of Payments by Lenders
    39  
 
       
ARTICLE III
       
 
       
TAXES, YIELD PROTECTION AND ILLEGALITY
       
 
       
3.01 Taxes
    40  
3.02 [Reserved]
    43  
3.03 [Reserved]
    43  
3.04 Increased Costs
    43  
3.05 [Reserved]
    44  
3.06 Mitigation Obligations; Replacement of Lenders
    44  
3.07 Survival
    44  

i



--------------------------------------------------------------------------------



 



         
Section
  Page
ARTICLE IV
       
 
       
CONDITIONS PRECEDENT TO LOANS
       
 
       
4.01 Conditions of Loans
    44  
 
       
ARTICLE V
       
 
       
REPRESENTATIONS AND WARRANTIES
       
 
       
5.01 Existence, Qualification and Power
    49  
5.02 Authorization; No Contravention
    49  
5.03 Governmental Authorization; Other Consents
    49  
5.04 Binding Effect
    50  
5.05 Financial Statements; No Material Adverse Effect
    50  
5.06 [Reserved]
    51  
5.07 [Reserved]
    51  
5.08 Ownership of Property; Liens
    51  
5.09 [Reserved]
    51  
5.10 [Reserved]
    51  
5.11 Taxes
    51  
5.12 ERISA Compliance
    51  
5.13 [Reserved]
    52  
5.14 Disclosure
    52  
5.15 Compliance with Laws
    52  
5.16 Compliance with Sarbanes-Oxley Act
    52  
5.17 Intellectual Property
    52  
5.18 Labor Matters
    53  
5.19 Security Documents
    53  
5.20 Environmental Matters
    54  
5.21 Absence of Insolvency Proceedings
    54  
5.22 Capitalization
    54  
5.23 No Amendment to Services Fee Agreement
    54  
5.24 Compliance with Money Laundering Laws
    54  
5.25 No Default
    55  
 
       
ARTICLE VI
       
 
       
AFFIRMATIVE COVENANTS
       
 
       
6.01 Financial Statements
    55  
6.02 Certificates; Other Information
    56  
6.03 Notices
    57  
6.04 Payment of Obligations
    58  
6.05 Preservation of Existence, Etc
    58  
6.06 Maintenance of Properties
    58  
6.07 Maintenance of Insurance
    58  
6.08 Compliance with Laws
    59  
6.09 Books and Records; Accountants
    59  
6.10 Inspection Rights
    59  
6.11 Use of Proceeds
    59  

ii



--------------------------------------------------------------------------------



 



         
Section
  Page
6.12 Additional Loan Parties
    59  
6.13 Information Regarding the Collateral
    60  
6.14 Environmental Laws
    60  
6.15 Further Assurances
    60  
6.16 Post-Closing Matters
    61  
 
       
ARTICLE VII
       
 
       
NEGATIVE COVENANTS
       
 
       
7.01 Liens
    61  
7.02 Investments
    61  
7.03 Indebtedness
    61  
7.04 Fundamental Changes
    62  
7.05 Dispositions
    62  
7.06 Restricted Payments
    62  
7.07 Prepayments of Subordinated Indebtedness
    63  
7.08 Change in Nature of Business
    63  
7.09 Transactions with Affiliates
    63  
7.10 Burdensome Agreements
    64  
7.11 ERISA
    64  
7.12 Amendment of Organization Documents
    64  
7.13 Fiscal Year
    64  
7.14 Financial Covenants
    64  
7.15 Restrictions on QS Holdings
    65  
 
       
ARTICLE VIII
       
 
       
EVENTS OF DEFAULT AND REMEDIES
       
 
       
8.01 Events of Default
    66  
8.02 Remedies Upon Event of Default
    68  
8.03 Application of Funds
    69  
 
       
ARTICLE IX
       
 
       
ADMINISTRATIVE AGENT AND LENDERS
       
 
       
9.01 Appointment and Authority
    69  
9.02 Rights as a Lender
    70  
9.03 Exculpatory Provisions
    70  
9.04 Reliance by Administrative Agent
    71  
9.05 Delegation of Duties
    71  
9.06 Resignation of Administrative Agent
    72  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    72  
9.08 No Other Duties, Etc
    72  
9.09 Administrative Agent May File Proofs of Claim
    73  
9.10 Collateral and Guaranty Matters
    73  
9.11 Notice of Transfer
    74  
9.12 Agency for Perfection
    74  
9.13 Indemnification of Administrative Agent
    74  

iii



--------------------------------------------------------------------------------



 



         
Section
  Page
9.14 Relation among Lenders
    74  
9.15 Defaulting Lender
    74  
9.16 Actions in Concert
    75  
 
       
ARTICLE X
       
 
       
MISCELLANEOUS
       
 
       
10.01 Amendments, Etc
    75  
10.02 Notices; Effectiveness; Electronic Communications
    76  
10.03 No Waiver; Cumulative Remedies
    77  
10.04 Expenses; Indemnity; Damage Waiver
    77  
10.05 Reinstatement; Payments Set Aside
    79  
10.06 Successors and Assigns
    79  
10.07 Treatment of Certain Information; Confidentiality
    82  
10.08 [Reserved]
    83  
10.09 Interest Rate Limitation
    83  
10.10 Counterparts; Integration; Effectiveness
    83  
10.11 Survival
    83  
10.12 Severability
    83  
10.13 Replacement of Lenders
    84  
10.14 Foreign Subsidiaries
    84  
10.15 Issue Price
    84  
10.16 Governing Law; Jurisdiction; Etc.
    85  
10.17 Waiver of Jury Trial
    86  
10.18 No Advisory or Fiduciary Responsibility
    86  
10.19 USA PATRIOT Act Notice
    87  
10.20 Foreign Asset Control Regulations
    87  
10.21 Time of the Essence
    87  
10.22 Press Releases
    87  
10.23 [Reserved]
    88  
10.24 No Strict Construction
    88  
10.25 Attachments
    88  
10.26 Conflict of Terms
    88    
SIGNATURES
    S-1  

iv



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
1.01 2.01
  Subsidiary Guarantors Commitments and Applicable Percentages
4.01(a)(ix)
  Closing Date Security Documents
4.01(a)(x)
  Other Closing Date Loan Documents
5.01
  Loan Parties’ Organizational Information
5.05
  Material Liabilities or Obligations
5.22
  Capitalization
6.16
  PostClosing Matters
7.01
  Existing Liens
7.02
  Existing Investments
7.03(a)
  Existing Indebtedness
7.03(l)
  Existing Indebtedness of Quiksilver Japan K.K.
7.10
  Contractual Obligations
10.02
  Administrative Agent’s Office; Certain Addresses for Notices
10.15
  Issue Prices

     
EXHIBITS
   
A
  Form of Loan Notice
B
  Form of Note
C
  Form of Compliance Certificate
D
  Form of Assignment and Assumption
E
  Form of Facility Guaranty
F
  Form of Security Agreement
G
  Form of Intellectual Property Security Agreement
H
  Form of Pledge Agreement
I
  Copyright Security Agreement
J
  Patent Security Agreement
K
  Trademark Security Agreement

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          This CREDIT AGREEMENT is entered into as of July 31, 2009, among
QUIKSILVER AMERICAS, INC., a California corporation (the “Borrower”);
QUIKSILVER, INC., a Delaware corporation (the “Parent”); each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”);
and RHÔNE GROUP L.L.C., as Administrative Agent.
          The Borrower has requested that the Lenders provide a term loan
facility, and the Lenders have indicated their willingness to provide a term
loan facility on the terms and conditions set forth herein.
          In consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          1.01 Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
          “54th Street” means 54th Street Holdings S.à r.l., a Luxembourg
private limited liability company, having its registered office at 9-11 rue
Louvigny, L-1946 Luxembourg, and being registered with the Luxembourg trade and
companies registry under number B 147.206.
          “ABL Agent” means Bank of America, N.A., in its capacity as
administrative agent for the lenders under the ABL Credit Agreement, together
with any successor agent.
          “ABL Credit Agreement” means that certain Credit Agreement dated as of
the Closing Date among the Borrower, the other borrowers party thereto, the
Parent, the other guarantors party thereto, the lenders party thereto, the ABL
Agent, Bank of America, N.A. and General Electric Capital Corporation, as
co-collateral agents, and the other agents party thereto, and any refinancings,
refundings, renewals or extensions thereof permitted hereunder.
          “ABL Facility” means the credit facilities made available pursuant to
the ABL Credit Agreement.
          “ABL Intercreditor Agreement” means that certain Intercreditor
Agreement, dated as of the Closing Date, among the Administrative Agent, the
Euro Term Loan Agent, the ABL Agent and the Collateral Agent.
          “Acquisition” means, with respect to any Person, (a) an investment in,
or a purchase of a Controlling interest in, the Equity Interests of any other
Person, (b) a purchase or other acquisition of all or substantially all of the
assets or properties of, another Person or of any business unit of another
Person, or (c) any merger or consolidation of such Person with any other Person
or other transaction or series of transactions resulting in the acquisition of
all or substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person.
          “Administrative Agent” means Rhône Group L.L.C., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 



--------------------------------------------------------------------------------



 



          “Administrative Agent’s Office” means the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule 10.02, or such
other address or account as the Administrative Agent may from time to time
notify the Borrower and the Lenders.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Aggregate Commitments” means the Commitments of all the Lenders. As
of the Closing Date, the Aggregate Commitments are $125,000,000.
          “Agreement” means this Credit Agreement.
          “Americas Consolidated” means, when used to modify a financial term,
test, statement, or report of the Parent, the application or preparation of such
term, test, statement or report (as applicable) based upon the financial
condition or operating results of the Parent and the Americas Subsidiaries,
calculated or prepared (as the case may be) as if such entities were a
consolidated group.
          “Americas Consolidated EBITDA” means, at any date of determination, an
amount equal to Americas Consolidated Net Income for the most recently completed
Measurement Period, plus (a) without duplication and to the extent deducted in
calculating such Americas Consolidated Net Income, the sum of: (i) Americas
Consolidated Interest Charges for such Measurement Period, (ii) the provision
for federal, state, local and foreign income Taxes for such Measurement Period,
(iii) amounts attributable to depreciation and amortization expense for such
Measurement Period, (iv) all non-cash charges, expenses or losses, including any
impairment charge or write-off of assets (other than the write-off or write-down
of current assets) pursuant to GAAP, (v) any non-cash stock compensation
expenses, (vi) costs, fees and expenses in connection with the Loan Documents,
the ABL Facility and the Euro Term Loans and the other transactions occurring on
or about the Closing Date, (vii) costs, fees and expenses in connection with any
Acquisition or Disposition permitted hereunder and occurring after the Closing
Date, (viii) any expenses or charges incurred in connection with any issuance
(or proposed issuance) of Indebtedness or Equity Interests or any refinancing
transaction (or proposed refinancing transaction) or any amendment or other
modification (or proposed amendment or modification) of any Indebtedness, and
(ix) non-recurring costs, fees and expenses of restructuring advisors, in each
case of or by the Parent and the Americas Subsidiaries for such Measurement
Period, minus (b) without duplication all cash payments made during such period
on account of reserves, restructuring charges and other non-cash charges added
to Americas Consolidated Net Income pursuant to clause (a)(iv) above in respect
of a previous Measurement Period. For the purposes of calculating Americas
Consolidated EBITDA for any Measurement Period, (i) the Americas Consolidated
EBITDA of any Person acquired by the Parent or its Americas Subsidiaries during
such Measurement Period shall be included on a pro forma basis for such period
(assuming the consummation of such Acquisition and the incurrence or assumption
of any Indebtedness in connection therewith occurred on the first day of such
Measurement Period, but excluding any adjustments giving effect to expected
costs savings or synergies), and (ii) the Americas Consolidated EBITDA of any
Person Disposed of by the Parent or its Americas Subsidiaries during such
Measurement Period shall be excluded for such Measurement Period (assuming the
consummation of such Disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period).

2



--------------------------------------------------------------------------------



 



          “Americas Consolidated Interest Charges” means, for any Measurement
Period and without duplication, the sum of (a) all interest expense, premium
payments amortization, debt discount amortization, fees amortization, charges
and related expenses amortization, in each case to the extent treated as
interest expense in accordance with GAAP, including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs or net gains under
Swap Contracts to the extent such net costs or net gains are allocable to such
period, and (b) the portion of rent expense with respect to such period under
Capital Lease Obligations that is treated as interest in accordance with GAAP,
in each case of or by the Parent and its Americas Subsidiaries for the most
recently completed Measurement Period, all as determined on an Americas
Consolidated basis.
          “Americas Consolidated Net Income” means, as of any date of
determination, the net income of the Parent and its Americas Subsidiaries for
the most recently completed Measurement Period, all as determined on an Americas
Consolidated basis in accordance with GAAP (other than with respect to standards
requiring or otherwise related to inclusion of Subsidiaries other than Americas
Subsidiaries); provided, however, that there shall be excluded (a) items
classified as unusual, non-recurring or extraordinary gains or losses (and the
tax effects of such items) for such Measurement Period, (b) gains and losses
realized upon the sale or other disposition of any property that is not sold or
otherwise disposed of in the ordinary course of business (and the tax effects of
such sale), (c) the cumulative effect of a change in accounting principles,
(d) the income (or loss) of such Person which is not a Loan Party or a
Subsidiary during such Measurement Period in which any other Person has a joint
interest with a Loan Party or any of its Subsidiaries, except to the extent of
the amount of cash dividends or other distributions actually paid in cash to
such Person during such period, and (e) the income (or loss) of such Person
during such Measurement Period and accrued prior to the date it becomes a
Subsidiary of a Person or any of such Person’s Subsidiaries or is merged into or
consolidated with a Person or any of its Subsidiaries or that Person’s assets
are acquired by such Person or any of its Subsidiaries.
          “Americas Leverage Ratio” means, as of any date of determination, the
ratio of (a) without duplication, the aggregate outstanding principal amount of
all Indebtedness of the Parent and its Americas Subsidiaries described in
clauses (a), (b), (d), (e), (f), (g) and (h) of the definition of “Indebtedness”
on such date (including such items that are Permitted Specified Subsidiary
Indebtedness), determined on an Americas Consolidated basis, to (b) Americas
Consolidated EBITDA for the most recently ended Measurement Period.
          “Americas Subsidiaries” means, collectively, (a) the Borrower and each
direct or indirect Domestic Subsidiary of the Borrower, (b) the European
Borrower and each direct or indirect Subsidiary of the European Borrower
organized under the laws of Canada or any province thereof, (c) QS Mexico
Holdings and each direct or indirect Subsidiary of QS Mexico Holdings organized
under the laws of Mexico and (d) each direct or indirect Subsidiary of the
Parent organized under the laws of Brazil. For the avoidance of doubt, as of the
Closing Date, each of Quiksilver Canada Corp., QS Retail Canada Corp.,
Quiksilver Brazil, Quiksilver Industria e Comercio de Artigos Esportivos Ltda.,
QS Mexico Holdings, Quiksilver Mexico, S. de R. L. de C.V. and Quiksilver Mexico
Service, S. de R. L. de C.V. shall be deemed an “Americas Subsidiary”.
          “Applicable Percentage” means, with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) obtained by dividing
(x) the outstanding principal balance of such Lender’s Loans by (y) the
aggregate outstanding principal balance of the Loans.
          “Arranger” means Rhône Group L.L.C., in its capacity as sole lead
arranger.

3



--------------------------------------------------------------------------------



 



          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
          “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation
(other than any Capital Lease Obligation), the capitalized amount of the
remaining lease or similar payments under the relevant lease or other applicable
agreement or instrument that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease, agreement or
instrument were accounted for as a capital lease.
          “Audited Financial Statements” means the audited Consolidated balance
sheet of the Parent and its Subsidiaries for the Fiscal Year ended October 31,
2008, and the related Consolidated statements of income or operations and cash
flows for such Fiscal Year of the Parent and its Subsidiaries, including the
notes thereto.
          “Borrower” has the meaning specified in the introductory paragraph
hereto.
          “Borrowing” means the borrowing of Loans made by the Borrower pursuant
to Section 2.01.
          “Brazil JV Agreement” means the Joint Venture Agreement of Quiksilver
Brazil dated November 1, 2004 by and among QS Holdings, Alfio Lagnado and With
Quik, LLC, as amended.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, New York.
          “Capital Lease Obligations” means, with respect to any Person for any
period, the obligations of such Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP and the amount of which obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
          “CFC” means (a) a Subsidiary that is a controlled foreign corporation
under Section 957 of the Code, (b) a Subsidiary substantially all of the assets
of which consist of Equity Interests in Subsidiaries described in clause (a) of
this definition, or (c) an entity treated as disregarded for United States
federal income tax purposes that owns more than 66% of the voting Equity
Interests of a Subsidiary described in clauses (a) or (b) of this definition.
          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
          “Change of Control” means:

4



--------------------------------------------------------------------------------



 



          (a) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than Rhône Capital III L.P. and its Affiliates becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 35% of the Equity
Interests of the Parent entitled to vote for members of the board of directors
or equivalent governing body of the Parent on a fully-diluted basis; or
          (b) during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
          (c) the Parent fails at any time to own, directly or indirectly, 100%
of the Equity Interests of the Borrower free and clear of all Liens (other than
(i) Liens under the Security Documents, (ii) Liens securing obligations in
respect of the Euro Term Loan Credit Agreement and the loan documents relating
thereto and (ii) Liens securing obligations in respect of the ABL Facility),
except where such failure is as a result of a transaction permitted by the Loan
Documents.
          “Closing Date” means July 31, 2009.
          “Code” means the Internal Revenue Code of 1986, and the regulations
promulgated thereunder, as amended and in effect.
          “Collateral” means any and all “Collateral” as defined in any
applicable Security Document and all other property of any Loan Party that is or
is intended under the terms of the Security Documents to be subject to Liens in
favor of the Administrative Agent (for the benefit of itself and the other
Credit Parties) or the Collateral Agent (for the benefit of the Credit Parties).
          “Collateral Agency Agreement” means that certain Collateral Agency
Agreement dated as of the Closing Date among the Administrative Agent, the Euro
Term Loan Agent and the Collateral Agent.
          “Collateral Agent” means Rhône Group L.L.C., in its capacity as
collateral sub-agent for the Administrative Agent and the Euro Term Loan Agent.
          “Commitment” means, as to each Lender, its obligation to make Loans to
the Borrower pursuant to Section 2.01 in an aggregate principal amount equal to
the amount set forth opposite such Lender’s name on Schedule 2.01.
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit C.
          “Consent” means (a) actual written consent given by a Lender from whom
such consent is sought; or (b) the passage of ten (10) Business Days from
receipt of written notice to a Lender from the

5



--------------------------------------------------------------------------------



 



Administrative Agent of a proposed course of action to be followed by the
Administrative Agent without such Lender’s giving the Administrative Agent
written notice that such Lender objects to such course of action.
          “Consolidated” means, when used to modify a financial term, test,
statement, or report of a Person, the application or preparation of such term,
test, statement or report (as applicable) based upon the consolidation, in
accordance with GAAP, of the financial condition or operating results of such
Person and its Subsidiaries.
          “Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Copyright” has the meaning specified in the Intellectual Property
Security Agreement.
          “Copyright Security Agreement” means the Copyright Security Agreement
dated as of the Closing Date among certain Loan Parties and the Collateral
Agent, in substantially the form attached hereto as Exhibit I or otherwise in a
form reasonably satisfactory to the Administrative Agent.
          “Credit Party” or “Credit Parties” means (a) individually, (i) each
Lender, (ii) the Administrative Agent, (iii) the Collateral Agent, (iv) the
Arranger, (v) each beneficiary of each indemnification obligation undertaken by
any Loan Party under any Loan Document, and (vi) the successors and assigns of
each of the foregoing, and (b) collectively, all of the foregoing.
          “Credit Party Expenses” means: all reasonable and documented
out-of-pocket expenses incurred by any of the Administrative Agent, the
Collateral Agent, the Arranger and their respective Affiliates and the Lenders,
in connection with this Agreement and the other Loan Documents, including,
without limitation (but, in any event, subject to the limitations described
herein below): (a) the reasonable and documented fees, charges and disbursements
of (i) counsel for the Administrative Agent, the Collateral Agent and the
Arranger (limited to not more than one primary counsel and necessary local
counsel (limited to one local counsel per jurisdiction)), (ii) outside
consultants for the Administrative Agent and the Collateral Agent, and (iii) all
such out-of-pocket expenses incurred during any workout or restructuring
negotiations in respect of the Obligations, and (b) all reasonable and
documented out-of-pocket expenses incurred in connection with (i) the
preparation, negotiation, administration, management, execution and delivery of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) the enforcement or protection of
their rights in connection with this Agreement or the other Loan Documents or
efforts to preserve, protect, collect, or enforce the Collateral or in
connection with any proceeding under any Debtor Relief Laws, or (iii) any
workout or restructuring negotiations in respect of any Obligations; provided
that, notwithstanding anything to the contrary contained herein, the aggregate
amount included in the definition of Credit Party Expenses on account of fees of
Lazard Frères & Co. and its Affiliates shall be limited to $1,500,000 (excluding
reasonable and documented fees of Lazard Frères & Co. and its Affiliates
incurred by the Administrative Agent, the Collateral Agent, the Arranger and
their respective Affiliates while an Event of Default exists or in connection
with any amendment or waiver of this Agreement, the Euro Term Loan Credit
Agreement or the French Credit Agreement).

6



--------------------------------------------------------------------------------



 



          “DC Shoes” means DC Shoes, Inc., a California corporation.
          “DC Shoes Business” means the business conducted by DC Shoes, Emerald
Coast and DC Shoes Australia Pty. Ltd.
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
          “Default Rate” means, with respect to any Loan, an interest rate equal
to the interest rate otherwise applicable to such Loan plus two percent (2%) per
annum.
          “Defaulting Lender” means any Lender that (a) has failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (b) has been deemed insolvent or become the
subject of any proceeding under any Debtor Relief Law.
          “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction (whether in one
transaction or in a series of transactions) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith, provided, however, that dispositions of assets (other than
licenses) in a single transaction or series of related transactions with an
aggregate fair market value in any fiscal year of less than $2,500,000 (with
unused amounts in any fiscal year being carried over to the next succeeding
fiscal year subject to a maximum of $5,000,000 in such next succeeding fiscal
year) shall not be deemed to be a Disposition.
          “Disqualified Stock” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Equity Interests that do not constitute Disqualified Stock), pursuant to a
sinking fund obligation or otherwise, or redeemable (other than solely for
Equity Interests that do not constitute Disqualified Stock) at the option of the
holder thereof, in whole or in part, on or prior to the date that is 91 days
after the Maturity Date; provided, however, that (i) only the portion of such
Equity Interests which so matures or is so mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and
(ii) with respect to any Equity Interests issued to any employee or to any plan
for the benefit of employees of the Parent or its Subsidiaries or by any such
plan to such employees, such Equity Interest shall not constitute Disqualified
Stock solely because it may be required to be repurchased by the Parent or one
of its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, resignation, death or
disability and if any class of Equity Interest of such Person that by its terms
authorizes such Person to satisfy its obligations thereunder by delivery of an
Equity Interest that is not Disqualified Stock, such Equity Interests shall not
be deemed to be Disqualified Stock. Notwithstanding the preceding sentence, any
Equity Interest that would constitute Disqualified Stock solely because the
holders thereof have the right to require a Loan Party to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale shall not
constitute Disqualified Stock. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the

7



--------------------------------------------------------------------------------



 



maximum amount that any Loan Party may become obligated to pay upon maturity of,
or pursuant to any mandatory redemption provisions of, such Disqualified Stock
or portion thereof, plus accrued dividends.
          “Dollar Equivalent Amount” has the meaning specified in Section 10.15.
          “Dollars” and “$” mean lawful money of the United States.
          “Domestic Availability” has the meaning specified in the ABL Credit
Agreement.
          “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of any political subdivision of the United States.
          “EC Insolvency Regulation” has the meaning specified in Section 5.01.
          “Eligible Assignee” means (a) a Lender or any of its Affiliates;
(b) any investment vehicle Controlled by Rhône Capital III L.L.C. and any
limited partner (or affiliate of such limited partner) of any such investment
vehicle; and (c) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) the Borrower (each such approval not to be
unreasonably withheld or delayed).
          “Emerald Coast” means Emerald Coast SAS.
          “Environmental Laws” means any and all federal, state, local, and
foreign statutes, laws, including established common law, regulations,
ordinances, judgments, orders, decrees, governmental restrictions or
requirements of any Governmental Authority regulating pollution or the
protection of heath or the environment or the release of any Hazardous Materials
into the environment.
          “Environmental Liability” means any liability, obligation, damage,
loss, claim, action, suit, judgment, order, fine, penalty, fee, expense, or cost
(including any liability for costs of environmental remediation) of the Parent
or any of its Subsidiaries arising from or based upon violation of or liability
under any Environmental Law including those resulting from (a) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (b) exposure to any Hazardous Materials, or (c) the release
or threatened release of any Hazardous Materials into the environment.
          “Environmental Permit” means any permit, approval, license or other
authorization required under any Environmental Law.
          “Equity Interests” means, with respect to any Person, all of the
shares of capital stock of (or other ownership or profit interests in) such
Person, and all of the warrants or options for the purchase or acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.
          “ERISA” means the Employee Retirement Income Security Act of 1974.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with a Loan Party within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
          “ERISA Event” means (a) a Reportable Event with respect to a Plan;
(b) a withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan

8



--------------------------------------------------------------------------------



 



year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party
or any ERISA Affiliate from a Multiemployer Plan subject to Title IV of ERISA or
notification that a Multiemployer Plan subject to Title IV of ERISA is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party or any ERISA
Affiliate.
          “Euro Term Loan Agent” means Rhône Group L.L.C., in its capacity as
agent for the lenders under the Euro Term Loan Credit Agreement, together with
any successor agent.
          “Euro Term Loan Credit Agreement” means that certain Credit Agreement
dated as of the Closing Date among the Parent, the European Borrower, the
lenders party thereto and the Euro Term Loan Agent, and any refinancings,
refundings, renewals or extensions thereof permitted hereunder.
          “Euro Term Loans” means the term loans in the original principal
amount of €20,000,000 made pursuant to the Euro Term Loan Credit Agreement,
together with all interest paid in kind, if any, that has been added to the
principal balance of such loans.
          “European Borrower” means Mountain & Wave S.à r.l., a Luxembourg
private limited liability company.
          “Euros” and “€” mean the single currency of the Participating Member
States.
          “Event of Default” has the meaning specified in Section 8.01.
          “Exchange Rate Make-Whole Payment” has the meaning specified in
Section 2.09.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Participant or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder, any (a) taxes imposed
on or measured by its overall net income or net profits (however denominated),
and any franchise, excise or similar taxes imposed on it in lieu of a net income
tax by the taxing authority of any jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender or any Participant, in
which its applicable Lending Office is located, in each case as a result of a
present or former connection between such Lender or such Participant and the
jurisdiction or taxing authority imposing the tax, (b) branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction, and (c) taxes imposed on amounts payable to such Lender or
Participant (x) at the time such Lender or Participant becomes a party to this
Agreement (or designates a new Lending Office) or (y) is attributable to such
Lender’s or Participant’s failure or inability to comply with its obligations
under Section 3.01, other than (A) additional United States federal withholding
taxes that may be imposed after the time such Lender or Participant becomes a
party to the Agreement (or designates a new lending office) as a result of a
Change in Law, and (B) in the case of any assignment or transfer by a Lender or
Participant, to the extent that such assignor was entitled, at the time of
assignment, to receive a Gross-Up Payment pursuant to Section 3.01(a); provided,
however, that such assignee shall not be entitled to receive any additional
amounts pursuant to Section 3.01 in excess of the amount that such assignor
would have been entitled to receive in the absence of such assignment or
transfer.

9



--------------------------------------------------------------------------------



 



          “Executive Order” has the meaning specified in Section 10.20.
          “Existing Credit Agreement” means that certain Amended and Restated
Credit Agreement dated as of June 3, 2005, among, inter alia, the Borrower, the
Parent, the several banks and other financial institutions party thereto, Bank
of America, N.A., as documentation agent, Union Bank of California, N.A., as
syndication agent, and JPMorgan Chase Bank, N.A., as administrative agent, as
amended.
          “Facility Guaranty” means a Guarantee of the Obligations made by a
Guarantor in favor of the Administrative Agent and the other Credit Parties, in
substantially the form attached hereto as Exhibit E or otherwise in a form
reasonably satisfactory to the Administrative Agent.
          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) quoted for such day on
such transactions by three Federal funds brokers of recognized standing selected
by the Administrative Agent.
          “Fiscal Month” means any fiscal month of any Fiscal Year, which month
shall generally end on the last day of each calendar month in accordance with
the fiscal accounting calendar of the Loan Parties.
          “Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which
quarters shall generally end on the last day of each January, April, July and
October of such Fiscal Year in accordance with the fiscal accounting calendar of
the Loan Parties.
          “Fiscal Year” means any period of twelve (12) consecutive months
ending on October 31st of any calendar year.
          “Foreign Assets Control Regulations” has the meaning specified in
Section 10.20.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
          “Foreign Subsidiary” means each Subsidiary other than a Domestic
Subsidiary.
          “French Credit Agreement” means the Facilities Agreement dated as of
July 31, 2009 among, inter alia, Pilot SAS, a Société par Actions Simplifiée,
and Na Pali, a Société par Actions Simplifiée, as borrowers, the Parent and
Pilot SAS, as original guarantors, and Crédit Lyonnais, BNP Paribas and Société
Générale Corporate & Investment Banking, as mandated lead arrangers, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards

10



--------------------------------------------------------------------------------



 



Board or such other principles as may be approved by a significant segment of
the accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.
          “Global Consolidated EBITDA” means, at any date of determination, an
amount equal to Global Consolidated Net Income of the Parent and its
Subsidiaries on a Consolidated basis for the most recently completed Measurement
Period, plus (a) without duplication and to the extent deducted in calculating
such Global Consolidated Net Income, the sum of: (i) Global Consolidated
Interest Charges for such Measurement Period, (ii) the provision for federal,
state, local and foreign income Taxes for such Measurement Period, (iii) amounts
attributable to depreciation and amortization expense for such Measurement
Period, (iv) all non-cash charges, expenses or losses, including any impairment
charge or write-off of assets (other than the write-off or write-down of current
assets) pursuant to GAAP, (v) any non-cash stock compensation expenses,
(vi) costs, fees and expenses in connection with the Loan Documents, the ABL
Facility and the Euro Term Loans and the other transactions occurring on or
about the Closing Date, (vii) costs, fees and expenses in connection with any
Acquisition or Disposition permitted hereunder and occurring after the Closing
Date, (viii) any expenses or charges incurred in connection with any issuance
(or proposed issuance) of Indebtedness or Equity Interests or any refinancing
transaction (or proposed refinancing transaction) or any amendment or other
modification (or proposed amendment or modification) of any Indebtedness, and
(ix) non-recurring costs, fees and expenses of restructuring advisors, in each
case of or by the Parent and its Subsidiaries for such Measurement Period, minus
(b) without duplication all cash payments made during such period on account of
reserves, restructuring charges and other non-cash charges added to Global
Consolidated Net Income pursuant to clause (a)(iv) above in respect of a
previous Measurement Period. For the purposes of calculating Global Consolidated
EBITDA for any Measurement Period, (i) the Global Consolidated EBITDA of any
Person acquired by the Parent or its Subsidiaries during such Measurement Period
shall be included on a pro forma basis for such period (assuming the
consummation of such Acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred on the first day of such
Measurement Period, but excluding any adjustments giving effect to expected
costs savings or synergies), and (ii) the Global Consolidated EBITDA of any
Person Disposed of by the Parent or its Subsidiaries during such Measurement
Period shall be excluded for such Measurement Period (assuming the consummation
of such Disposition and the repayment of any Indebtedness in connection
therewith occurred on the first day of such period).
          “Global Consolidated Interest Charges” means, for any Measurement
Period and without duplication, the sum of (a) all interest expense, premium
payments amortization, debt discount amortization, fees amortization, charges
and related expenses amortization, in each case to the extent treated as
interest expense in accordance with GAAP, including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs or net gains under
Swap Contracts to the extent such net costs or net gains are allocable to such
period, and (b) the portion of rent expense with respect to such period under
Capital Lease Obligations that is treated as interest in accordance with GAAP,
in each case of or by the Parent and its Subsidiaries for the most recently
completed Measurement Period, all as determined on a Consolidated basis.
          “Global Consolidated Net Income” means, as of any date of
determination, the net income of the Parent and its Subsidiaries for the most
recently completed Measurement Period, all as determined on a Consolidated basis
in accordance with GAAP; provided, however, that there shall be excluded
(a) items classified as unusual, non-recurring or extraordinary gains or losses
(and the tax effects of such items) for such Measurement Period, (b) gains and
losses realized upon the sale or other disposition of any property that is not
sold or otherwise disposed of in the ordinary course of business (and the tax
effects of such sales), (c) the cumulative effect of a change in accounting
principles, (d) the

11



--------------------------------------------------------------------------------



 



income (or loss) of such Person which is not a Loan Party or a Subsidiary during
such Measurement Period in which any other Person has a joint interest with a
Loan Party or any of its Subsidiaries, except to the extent of the amount of
cash dividends or other distributions actually paid in cash to such Person
during such period, and (e) the income (or loss) of such Person during such
Measurement Period and accrued prior to the date it becomes a Subsidiary of a
Person or any of such Person’s Subsidiaries or is merged into or consolidated
with a Person or any of its Subsidiaries or that Person’s assets are acquired by
such Person or any of its Subsidiaries.
          “Global Leverage Ratio” means, as of any date of determination, the
ratio of (a) without duplication, the aggregate outstanding principal amount of
all Indebtedness of the Parent and its Subsidiaries described in clauses (a),
(b), (d), (e), (f), (g) and (h) of the definition of “Indebtedness” on such date
(including such items that are Permitted Specified Subsidiary Indebtedness),
determined on a Consolidated basis, to (b) Global Consolidated EBITDA for the
most recently ended Measurement Period.
          “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
          “Gross-Up Payment” has the meaning specified in Section 3.01(a).
          “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien); provided that the term “Guarantee” shall not include endorsements for
collection or deposit, in either case in the ordinary course of business. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
          “Guarantor” means the Parent, each Domestic Subsidiary listed on
Schedule 1.01 annexed hereto and each other Domestic Subsidiary of any Loan
Party that executes and delivers a Facility Guaranty or Facility Guaranty
supplement pursuant to Section 6.12.
          “Hazardous Materials” means all radioactive substances or wastes and
all hazardous or toxic substances, wastes or pollutants, including petroleum or
petroleum distillates, asbestos or asbestos-

12



--------------------------------------------------------------------------------



 



containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and any other deleterious substance regulated under any
Environmental Law.
          “Immaterial Subsidiary” means each Subsidiary of any Loan Party that
is not a Material Subsidiary.
          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
          (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
          (b) the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
          (c) net obligations of such Person under any Swap Contract;
          (d) all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) deferred compensation and (iii) any purchase price
adjustment or earn-out obligation);
          (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
          (f) all Attributable Indebtedness of such Person;
          (g) all obligations of such Person in respect of Disqualified Stock;
and
          (h) all Guarantees of such Person in respect of any of the foregoing.
          For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person and except to the extent such Person’s
liability for such Indebtedness is otherwise limited. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Indemnitee” has the meaning specified in Section 10.04(b).
          “Information” has the meaning specified in Section 10.07.
          “Intellectual Property” has the meaning set forth in the Intellectual
Property Security Agreement.
          “Intellectual Property Security Agreement” means the Intellectual
Property Security Agreement dated as of the Closing Date among the Loan Parties
and the Collateral Agent, in substantially

13



--------------------------------------------------------------------------------



 



the form attached hereto as Exhibit G or otherwise in a form reasonably
satisfactory to the Administrative Agent.
          “Intercreditor Agreements” means, collectively, the ABL Intercreditor
Agreement and the Term Loan Intercreditor Agreement.
          “Interest Payment Date” means the last Business Day of each calendar
quarter and the Maturity Date.
          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Equity Interests of another Person, (b) a loan, advance
or capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity interest in, another Person, or
(c) any Acquisition. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
          “Investment Unit” has the meaning specified in Section 10.15.
          “IP Collateral” has the meaning specified in the Intellectual Property
Security Agreement.
          “IRS” means the United States Internal Revenue Service.
          “Laws” means each international, foreign, federal, state and local
statute, treaty, rule, guideline, regulation, ordinance, code and administrative
or judicial precedent or authority, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and each applicable
administrative order, directed duty, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.
          “Lender” has the meaning specified in the introductory paragraph
hereto.
          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent.
          “Lien” means (a) any mortgage, deed of trust, pledge, hypothecation,
assignment for security, encumbrance, lien (statutory or other) or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan” has the meaning specified in Section 2.01.
          “Loan Notice” means a notice substantially in the form of Exhibit A
hereto.
          “Loan Documents” means this Agreement, each Note, the Security
Documents, each Facility Guaranty, the Side Agreement, the Services Fee
Agreements and any other instrument or agreement now or hereafter executed and
delivered by any Loan Party in connection herewith.

14



--------------------------------------------------------------------------------



 



          “Loan Parties” means, collectively, the Borrower and each Guarantor.
“Loan Party” means any one of such Persons.
          “Luxembourg Pledge Agreement” means the Share Pledge Agreement dated
as of the Closing Date among the Parent, the Administrative Agent and the
European Borrower.
          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities,
or condition (financial or otherwise) of the Loan Parties taken as a whole;
(b) a material impairment of the ability of any Loan Party to perform its
obligations under the Loan Documents; or (c) a material impairment of the rights
and remedies of the Administrative Agent or the Lenders under the Loan
Documents.
          “Material Indebtedness” means Indebtedness (other than the
Obligations) of the Loan Parties in an aggregate principal amount exceeding
$15,000,000. For purposes of determining the amount of Material Indebtedness at
any time, (x) the amount of the obligations in respect of any Swap Contract at
such time shall be calculated at the Swap Termination Value thereof and (y)
Indebtedness shall include undrawn committed or available amount and amounts
owing to all creditors under any combined or syndicated credit arrangement.
          “Material Subsidiary” means, as of any date, a Subsidiary that (a) has
a net worth (excluding in the determination thereof any Indebtedness of such
Subsidiary to the Parent or another Subsidiary) of at least 5% of the Parent’s
consolidated net worth as of the last day of the most recently ended Fiscal
Quarter of the Parent for which financial statements are available, (b) has
annual revenue (or annualized revenue in the case of any Person that has not
been a Subsidiary for a full year) of at least 5% of the Parent’s consolidated
revenue for the 12-month period ended as of the most recently ended Fiscal
Quarter of the Parent for which financial statements are available, or (c) has
annual net income (or annualized net income in the case of any Person that has
not been a Subsidiary for a full year) of at least 5% of the Parent’s
consolidated net income for the 12-month period ended as of the most recently
ended Fiscal Quarter of the Parent for which financial statements are available.
          “Maturity Date” means July 30, 2014.
          “Maximum Rate” has the meaning specified in Section 10.09.
          “Measurement Period” means, at any date of determination, the most
recently completed four Fiscal Quarters of the Parent for which financial
statements are available.
          “Mexico JV Agreement” means the Joint Venture Agreement of QS Mexico
Holdings dated September 26, 2006 by and between the Borrower and PBM
International LLC, as amended.
          “Money Laundering Laws” has the meaning specified in Section 5.24.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 3(37) of ERISA, to which a Loan Party or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five (5) plan years, has made or been obligated to make contributions.
          “Net Proceeds” means, with respect to any applicable Disposition by
any Loan Party, the excess, if any, of (a) the sum of cash and cash equivalents
received in connection with such Disposition

15



--------------------------------------------------------------------------------



 



(including any cash or cash equivalents received by any Loan Party by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (b) the sum of (i) the amount
of any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder and that is repaid (or an escrow is established for the future
repayment thereof) in connection with such Disposition (other than Indebtedness
under the Loan Documents), (ii) the reasonable out-of-pocket fees and expenses
incurred by such Loan Party in connection with such transaction (including,
without limitation, appraisals, and brokerage, legal, title and recording or
transfer tax expenses and commissions) paid by any Loan Party to third parties,
(iii) taxes paid or reasonably estimated to be actually payable in connection
therewith, (iv) amounts provided as a reserve against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Disposition (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Proceeds), and
(v) any liabilities relating to the property subject to such Disposition that
are retained by any Loan Party or any of its Subsidiaries.
          “Non-Consenting Lender” has the meaning specified in Section 10.01.
          “Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Loans made by such Lender, substantially in the form of
Exhibit B.
          “Obligations” means all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants and
indemnities of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees, costs and expenses that accrue
after the commencement by or against any Loan Party or any Subsidiary thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.
          “OFAC” means the Office of Foreign Assets Control of the U.S.
Department of the Treasury.
          “OFAC List” means the list of Specially Designated Nationals and
Blocked Persons List of OFAC and Annex I to the United States Executive Order
13224 – Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism.
          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Other Taxes” means all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, excluding, however, such taxes imposed as
a result of an

16



--------------------------------------------------------------------------------



 



assignment (other than an assignment that occurs as a result of the Borrower’s
request pursuant to Section 3.06(b)).
          “Parent” has the meaning specified in the introductory paragraph
hereto.
          “Participant” has the meaning specified in Section 10.06(d).
          “Participating Member States” means the member states of the European
Communities that adopt or have adopted the Euro as their lawful currency in
accordance with the legislation of the European Union relating to European
Monetary Union.
          “Patriot Act” means USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).
          “Patent” has the meaning specified in the Intellectual Property
Security Agreement.
          “Patent Security Agreement” means the Patent Security Agreement dated
as of the Closing Date among certain Loan Parties and the Collateral Agent, in
substantially the form attached hereto as Exhibit J or otherwise in a form
reasonably satisfactory to the Administrative Agent.
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “PCAOB” means the Public Company Accounting Oversight Board.
          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Loan Party or
any ERISA Affiliate or to which a Loan Party or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
          “Permitted Acquisition” means an Acquisition by any Loan Party or any
Subsidiary thereof in which all of the following conditions are satisfied:
          (a) no Default then exists or would immediately arise from the
consummation of such Acquisition;
          (b) such Acquisition shall have been approved by the Board of
Directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate applicable Law;
          (c) the Borrower shall have furnished the Administrative Agent with at
least ten (10) days’ prior written notice of such intended Acquisition;
          (d) any assets acquired shall be utilized in, and if such Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by the Borrower under this Agreement;

17



--------------------------------------------------------------------------------



 



          (e) the business and assets acquired in such Acquisition shall be free
and clear of all Liens (other than Permitted Encumbrances);
          (f) no Indebtedness shall be incurred or assumed by any Loan Party in
connection with or as a result of such Acquisition (other than Permitted
Indebtedness); and
          (g) at the time of determination with respect to the specified
Acquisition, the Borrower shall have certified, and shall have delivered
supporting documentation reasonably satisfactory to the Administrative Agent,
that Domestic Availability (as defined in the ABL Credit Agreement as in effect
on the date hereof) immediately preceding, and on a pro forma basis on the date
thereof and a projected basis for the twelve (12) months immediately following,
such Acquisition was, and is projected to be, equal to or greater than the
greater of (i) thirty percent (30%) of the Total Loan Cap (provided that, in the
event of a refinancing of the ABL Credit Agreement as in effect on the date
hereof or following its maturity, the Borrower and the Administrative Agent
shall agree in good faith on a successor availability test which preserves the
economic effect of this clause (i)) and (ii) $45,000,000.
          “Permitted Disposition” means any of the following:
          (a) Dispositions of inventory in the ordinary course of business;
          (b) (i) outbound licenses and sublicenses of Intellectual Property
entered into or existing as of the date hereof and (ii) outbound licenses and
sublicenses of Intellectual Property entered into following the date hereof in
the ordinary course of business and on arm’s length terms; provided that, in the
case of outbound licenses and sublicenses pursuant to clause (ii), unless the
Administrative Agent otherwise consents in writing (such consent not to be
unreasonably withheld): (A) no such license or sublicense may be for an initial
term of more than five (5) years (not counting renewal terms), (B) each such
license or sublicense shall contain customary provisions for the termination of
the license or sublicense upon a change of control of the licensee or
sublicensee and customary prohibitions against assignment of such license or
sublicense by the licensee or sublicensee, and (C) the Loan Parties shall not,
during any Fiscal Year, enter into any license or sublicense granting use of
trademarks and/or service marks and related logos and/or slogans (a
“Post-Closing Mark License”) if such license or sublicense provides for payment
of annual license fees with respect to such trademarks and service marks
reasonably expected to be paid, in the judgment of the Loan Party party to such
license or sublicense (excluding upfront fees), during its first Fiscal Year
which, when aggregated with the annual license fees (excluding upfront fees)
reasonably expected to be paid, in the judgment of the Loan Party party to such
license or sublicense, during the first year of all other Post-Closing Mark
Licenses entered into by the Loan Parties during that same Fiscal Year, exceed
$3,500,000, after deducting such portion of any license fees (excluding upfront
fees) that are payable by a Loan Party, directly or indirectly, to the owners of
the licensed marks as relate to such license or sublicense, to the extent that
such Post-Closing Mark License is, in whole or in part, a sublicense.
Notwithstanding the foregoing:  (x) the license fees (including upfront fees)
payable under any Post-Closing Mark License which has a non-renewable term of
one (1) year or less shall not be included for purposes of the foregoing clause
(C), and (y) if, in any Fiscal Year, the Administrative Agent gives its consent
to exceed $3,500,000 in annual license fees pursuant to clause (ii), then the
licensee fees are deemed to be reset at zero for that Fiscal Year, as of the
date such consent was provided;
          (c) licenses for the conduct of licensed departments within Stores in
the ordinary course of business;

18



--------------------------------------------------------------------------------



 



          (d) Dispositions of equipment and other assets (including abandonment
of Intellectual Property) in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the reasonable business judgment of
a Loan Party, no longer used or necessary in its business;
          (e) Dispositions among the Loan Parties (other than transfer of
ownership rights in Intellectual Property) (without regard to clause (b) above
in this definition);
          (f) Dispositions of Real Estate (or of any Person or Persons created
to hold such Real Estate or the equity interests in such Person or Persons),
including sale-leaseback transactions involving any such Real Estate pursuant to
leases on market terms, as long as (i) such sale is made for fair market value;
(ii) at least 75% of the consideration from such Disposition is in the form of
cash or cash equivalents; and (iii) an amount equal to the Net Proceeds of such
Disposition are applied to the Loans to the extent required by Section 2.05(b);
          (g) Dispositions consisting of the compromise, settlement or
collection of accounts receivable in the ordinary course of business, consistent
with past practices;
          (h) leases, subleases or space leases (and terminations of any of the
foregoing), in each case in the ordinary course of business and which do not
materially interfere with the business of the Parent and its Subsidiaries, taken
as a whole;
          (i) Dispositions of cash, cash equivalents and Permitted Investments
described in clauses (a) through (i) of the definition of “Permitted
Investments” contained in this Agreement, in each case on ordinary business
terms and, to the extent constituting a Disposition, the making of Permitted
Investments;
          (j) any Disposition of Real Estate to a Governmental Authority as a
result of the condemnation of such Real Estate as long as an amount equal to the
Net Proceeds of such Disposition are applied to the Loans to the extent required
by Section 2.05(b);
          (k) [reserved]
          (l) to the extent constituting a Disposition, (i) transactions
permitted by Section 7.04, (ii) Restricted Payments permitted by Section 7.06
and (iii) Liens permitted by Section 7.01;
          (m) Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements as long as an amount equal to the Net Proceeds of such
Disposition are applied to the Loans to the extent required by Section 2.05(b);
and
          (n) other Dispositions, as long as (i) such Disposition is made for
fair market value; (ii) at least 75% of the consideration from such Disposition
is in the form of cash or cash equivalents; and (iii) an amount equal to the Net
Proceeds of such Disposition are applied to the Loans to the extent required by
Section 2.05(b).
          “Permitted Encumbrances” means any of the following:

19



--------------------------------------------------------------------------------



 



          (a) Liens imposed by law for Taxes that are not overdue for a period
of more than thirty (30) days or are being contested in compliance with
Section 6.04;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by applicable Law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 6.04;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security or similar laws or regulations, other than any Lien imposed by ERISA;
          (d) deposits to secure or relating to the performance of bids, trade
contracts, government contracts and leases (other than Indebtedness), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
          (e) Liens in respect of judgments that do not constitute an Event of
Default hereunder;
          (f) easements, covenants, conditions, restrictions, building code
laws, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Parent and its Subsidiaries, taken as a whole, and such other
minor title defects or survey matters that are disclosed by current surveys
that, in each case, do not materially interfere with the ordinary conduct of
business of the Parent and its Subsidiaries, taken as a whole;
          (g) Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed other than after-acquired property affixed or
incorporated thereto and proceeds or products thereof, (ii) the amount secured
or benefited thereby is not increased except to the extent permitted hereunder,
and (iii) any renewal or extension of the obligations secured or benefited
thereby is permitted hereunder;
          (h) Liens on fixed or capital assets acquired by any Loan Party
securing purchase money Indebtedness permitted hereunder of any Loan Party to
finance the acquisition of any fixed or capital assets, including Capital Lease
Obligations and Synthetic Lease Obligations, and any Indebtedness permitted
hereunder assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness permitted
hereunder that do not increase the outstanding principal amount thereof so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within one hundred and eighty (180) days after such acquisition (other than
refinancing thereof permitted hereunder), (ii) the Indebtedness secured thereby
does not exceed the cost of acquisition of such fixed or capital assets and
(iii) such Liens shall not extend to any other property or assets of the Loan
Parties, replacements thereof and additions and accessions to such property and
the proceeds and the products thereof and customary security deposits;
          (i) Liens under the Security Documents for the benefit of the Credit
Parties;

20



--------------------------------------------------------------------------------



 



          (j) landlords’ and lessors’ Liens in respect of rent not in default
for more than thirty (30) days;
          (k) possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and other Permitted Investments, provided that such Liens (i) attach
only to such Investments or other Investments held by such broker or dealer and
(ii) secure only obligations incurred in the ordinary course and arising in
connection with the acquisition or disposition of such Investments and not any
obligation in connection with margin financing;
          (l) Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;
          (m) Liens (if any) arising from precautionary UCC filings regarding
“true” operating leases or consignment of goods to a Loan Party;
          (n) voluntary Liens on property in existence at the time such property
is acquired pursuant to a Permitted Investment or on such property of a
Subsidiary of a Loan Party in existence at the time such Subsidiary is acquired
pursuant to a Permitted Investment; provided that such Liens are not incurred in
connection with, or in anticipation of, such Permitted Investment and do not
attach to any other assets of any Loan Party or any Subsidiary;
          (o) Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods;
          (p) Liens (i) on cash advances in favor of the seller of any property
to be acquired in any Permitted Acquisition or other Permitted Investment to be
applied against the purchase price for such Permitted Acquisition or other
Permitted Investment, (ii) consisting of an agreement to transfer any property
in a Permitted Disposition, in each case, solely to the extent such Acquisition
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien, and (iii) on any cash earnest money deposits made by the
Parent or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
          (q) any interest or title of a lessor or sublessor under leases or
subleases or secured by a lessor’s or sublessor’s interests under leases entered
into by the Parent or any of its Subsidiaries in the ordinary course of
business;
          (r) Liens in favor of the licensor or sublicensor in respect of
inbound licensing of Intellectual Property in the ordinary course of business;
          (s) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods (including under Article 2
of the UCC) and Liens that are contractual rights of set-off relating to
purchase orders and other similar agreements entered into by the Parent or any
of its Subsidiaries;
          (t) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto incurred in the ordinary course
of business;

21



--------------------------------------------------------------------------------



 



          (u) Liens arising out of sale and leaseback transactions permitted
hereunder and securing Permitted Indebtedness incurred for the construction or
acquisition or improvement of, or to finance or to refinance, any Real Estate
owned by any Loan Party (including therein any Permitted Indebtedness incurred
in connection with sale-leaseback transactions permitted hereunder);
          (v) Liens securing Indebtedness in respect of (i) the ABL Credit
Agreement; provided such Liens (to the extent such Liens encumber Collateral)
are subject to the ABL Intercreditor Agreement (or, in the case of any
refinancing thereof permitted hereunder, another intercreditor agreement
containing terms that are at least as favorable to the Credit Parties as those
contained in the ABL Intercreditor Agreement) and the Indebtedness secured by
such Liens is permitted to be incurred pursuant to clause (a)(i) of the
definition of “Permitted Indebtedness”, and (ii) the Euro Term Loan Credit
Agreement; provided such Liens (to the extent such Liens encumber Collateral)
are subject to the Term Loan Intercreditor Agreement (or, in the case of any
refinancing thereof permitted hereunder, another intercreditor agreement
containing terms that are at least as favorable to the Credit Parties as those
contained in the Term Loan Intercreditor Agreement);
          (w) leases or subleases granted to others in the ordinary course of
business which do not interfere in any material respect with the business of the
Parent and its Subsidiaries, taken as a whole;
          (x) Liens on specific items of inventory or other goods and the
proceeds thereof securing such Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods (in each case, to the extent such items constitute Permitted
Indebtedness);
          (y) outbound licenses of Intellectual Property permitted under clause
(b) or (e) of the definition of “Permitted Dispositions”; and
          (z) other Liens securing obligations outstanding in an aggregate
principal amount not to exceed $10,000,000.
          “Permitted Indebtedness” means any of the following:
          (a) (i) Indebtedness in respect of the ABL Credit Agreement and any
refinancings, refundings, renewals, extensions or replacements thereof; provided
that (A) the aggregate principal amount of any Indebtedness in respect of the
ABL Credit Agreement or any refinancing, refunding, renewal, extension or
replacement thereof shall not exceed $250,000,000 at any time or (B) any
Indebtedness in respect of the ABL Credit Agreement or any refinancing,
refunding, renewal, extension or replacement thereof shall not have an earlier
maturity date than the ABL Facility in effect on the date hereof or a decreased
weighted average life than the ABL Facility in effect on the date hereof;
(ii) Indebtedness in respect of the Euro Term Loan Credit Agreement; and
(iii) any other Indebtedness listed on Schedule 7.03(a) and, in the case of the
foregoing clauses (ii) and (iii), any refinancings, refundings, renewals,
extensions or replacements of any such Indebtedness; provided that (x) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal, extension or replacement, and (y) the result of such
refinancing, refunding, renewal, extension or replacement shall not be an
earlier maturity date or decreased weighted average life of such Indebtedness;

22



--------------------------------------------------------------------------------



 



          (b) the Obligations;
          (c) Indebtedness permitted to be incurred pursuant to the Senior Note
Indenture (as in effect on the date hereof (and without regard to any waivers or
consents that may be obtained thereunder after the date hereof) (for the
avoidance of doubt, any Indebtedness, including any Specified Subsidiary
Permitted Indebtedness, that reduces the availability of borrowing baskets under
the terms of the Senior Note Indenture shall reduce the availability of such
baskets for purposes of this clause (c) as well)); and
          (d) other Indebtedness; provided, that, at the time of incurrence of
such Indebtedness (i) the Global Leverage Ratio shall not exceed 5.00 to 1.00
and (ii) the Americas Leverage Ratio shall not exceed 5.00 to 1.00, in each case
after giving pro forma effect to such incurrence of Indebtedness (and
application of proceeds therefrom) as if such Indebtedness had been incurred
(and such proceeds were applied) on the first day of the relevant Measurement
Period.
          “Permitted Investments” means any of the following:
          (a) readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than one year from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;
          (b) commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated, at the time of acquisition
thereof, at least “Prime-2” (or the then equivalent grade) by Moody’s or at
least “A-2” (or the then equivalent grade) by S&P, in each case with maturities
of not more than one year from the date of acquisition thereof;
          (c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated, at
the time of acquisition thereof, as described in clause (b) of this definition
and (iii) has combined capital and surplus of at least $500,000,000, in each
case with maturities of not more than one year from the date of acquisition
thereof;
          (d) fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria described in clause
(c) above at the time of acquisition thereof or with any primary dealer and
having a market value at the time that such repurchase agreement is entered into
of not less than 100% of the repurchase obligation of such counterparty entity
with whom such repurchase agreement has been entered into;
          (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States or province or territory of Canada, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state,

23



--------------------------------------------------------------------------------



 



commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s;
          (f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;
          (g) marketable short-term money market and similar securities or funds
having, at the time of acquisition thereof, a rating of at least A-2 from S&P
(or, if at any time S&P shall not be rating such obligations, an equivalent
rating from another nationally recognized rating service);
          (h) shares of investment companies that are registered under the
Investment Company Act of 1940 and invest primarily in one or more of the types
of securities described in clauses (a) through (g) above;
          (i) in the case of investments by any Foreign Subsidiary or
investments made in a country outside the United States of America, other
customarily utilized high-quality investments in the country where such Foreign
Subsidiary is located or in which such investment is made;
          (j) Investments existing on the Closing Date and set forth on
Schedule 7.02, and any modification, renewal or extension thereof; provided
that, the amount of any Investment permitted pursuant to this clause is not
increased from the amount of such Investment on the Closing Date except pursuant
to the terms of such Investment as of the Closing Date or as otherwise permitted
by Section 7.02;
          (k) Investments by any Loan Party in any other Loan Party; provided
that, for purposes of this clause (k), with respect to the Parent, the
definition of “Acquisition” shall exclude clause (c) thereof;
          (l) so long as at the time of determination with respect to an
Investment to be made pursuant to this clause (l) the Borrower shall have
certified, and shall have delivered supporting documentation reasonably
satisfactory to the Administrative Agent, that Domestic Availability (as defined
in the ABL Credit Agreement as in effect on the date hereof) immediately
preceding, and on a pro forma basis on the date thereof and a projected basis
for the twelve (12) months immediately following, such Investment was, and is
projected to be, equal to or greater than the greater of (a) thirty percent
(30%) of the Total Loan Cap (provided that, in the event of any refinancing of
the ABL Credit Agreement as in effect on the date hereof or following its
maturity, the Borrower and the Administrative Agent shall agree in good faith on
a successor availability test which preserves the economic effect of this clause
(a)) and (b) $45,000,000, Investments (i) to refinance Indebtedness of
Quiksilver Japan K.K. outstanding on the date hereof and listed on
Schedule 7.03(l), provided that (A) the aggregate amount of such refinancing
shall not exceed $20,000,000 and (B) if the aggregate amount of such Investment
pursuant to this clause (i) exceeds $5,000,000, substantially simultaneously
with and as a condition to the extension of such funds, the shares of Quiksilver
Japan K.K. shall be transferred to the European Borrower, 54th Street or a
Wholly-Owned Subsidiary of 54th Street and Quiksilver Japan K.K. shall enter
into a guarantee and pledge over all its assets (subject to customary
exceptions) in favor of the Euro Term Loan Agent for the benefit of the lenders
under the Euro Term Loan unless the Euro Term Loan Agent or requisite lenders
under the Euro Term Loan Credit Agreement shall otherwise agree; (ii) to provide
for the payment of the cash portion

24



--------------------------------------------------------------------------------



 



of the exercise price payable by QS Holdings (or its successor) upon exercise of
its buyout rights pursuant to the Brazil JV Agreement, provided that the
aggregate amount of such buyout shall not exceed the cash portion of the Agreed
Value for the relevant Tranche (as defined in the Brazil JV Agreement) on the
terms in effect as of the date hereof and, substantially simultaneously with and
as a condition to the extension of such funds, the shares of Quiksilver Brazil
shall, to the extent not already held by the European Borrower, 54th Street or a
Wholly-Owned Subsidiary of 54th Street, be transferred to the European Borrower,
54th Street or a Wholly-Owned Subsidiary of 54th Street and Quiksilver Brazil
shall enter into a guarantee and pledge over all its assets (subject to
customary exceptions) in favor of the Euro Term Loan Agent for the benefit of
the lenders under the Euro Term Loan unless the Euro Term Loan Agent or
requisite lenders under the Euro Term Loan Credit Agreement shall otherwise
agree; (iii) to provide for the payment of the cash portion of the exercise
price payable by the Borrower upon exercise of its buyout rights or its put
obligations pursuant to the Mexico JV Agreement on the terms in effect as of the
date hereof and, substantially simultaneously with and as a condition to the
extension of such funds, QS Mexico Holdings shall enter into a guarantee and
pledge over all its assets (subject to customary exceptions) in favor of the
Euro Term Loan Agent for the benefit of the lenders under the Euro Term Loan
unless the Euro Term Loan Agent or requisite lenders under the Euro Term Loan
Credit Agreement shall otherwise agree; (iv) by any Loan Party in any
Wholly-Owned Subsidiary that is not a Loan Party, excluding Investments made
pursuant to clauses (i), (ii), (iii) and (v), provided that all such Investments
pursuant to this clause (iv) shall not exceed $10,000,000 in the aggregate at
any one time outstanding; and (v) by any Loan Party in any Person, excluding
Investments made pursuant to clauses (i), (ii), (iii) and (iv), provided that
all such Investments pursuant to this clause (v) shall not exceed $10,000,000 in
the aggregate at any one time outstanding;
          (m) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;
          (n) Guarantees constituting Permitted Indebtedness;
          (o) Investments in Swap Contracts not prohibited hereunder; provided
that such obligations are (or were) entered into in the ordinary course of
business for the purposes of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view”;
          (p) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
          (q) (i) advances of payroll payments to employees in the ordinary
course of business and (ii) other loans and advances to officers, directors and
employees of the Loan Parties and Subsidiaries in the ordinary course of
business in an aggregate amount not to exceed $5,000,000 at any time
outstanding; provided, however, that an individual’s use of a cashless exercise
procedure to pay the exercise price and required tax withholding (or either of
them) in connection with his exercise of a compensatory option to purchase
Equity Interests issued by the Parent shall not give rise to a loan or advance
for the purposes of this clause (q) to the extent that all funds representing
full payment of such option exercise price and required tax withholding are
actually remitted to the Parent before the close of business on either (x) the
date of exercise of the stock option or (y) the date of issuance of the Equity
Interests pursuant to the option exercise;

25



--------------------------------------------------------------------------------



 



          (r) Investments constituting Permitted Acquisitions and earnest money
deposits made in connection with any letter of intent or purchase agreement
permitted hereunder;
          (s) capital contributions made by any Loan Party to another Loan
Party;
          (t) Investments received by any Loan Party from purchasers of any
assets pursuant to Permitted Dispositions;
          (u) Investments of any Person existing at the time such Person becomes
a Subsidiary of any Loan Party pursuant to a Permitted Acquisition or other
Permitted Investment or as a result of a fundamental change transaction in
accordance with Section 7.04 so long as such Investments were not made in
contemplation of such Person becoming a Subsidiary or of such fundamental change
transaction;
          (v) Guarantees of leases (other than Capital Lease Obligations or
Synthetic Lease Obligations) or other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
          (w) Investments consisting of Dispositions permitted under
Section 7.05; and
          (x) purchases of inventory, supplies and materials and, to the extent
a Permitted Disposition under clause (b) or (e) of the definition of “Permitted
Disposition”, the licensing or contribution of Intellectual Property pursuant to
joint marketing arrangements with other Persons, in each case in the ordinary
course of business.
          “Permitted Specified Subsidiary Encumbrances” means any of the
following:
          (a) Liens imposed by law for Taxes that are not overdue for a period
of more than thirty (30) days or are being contested in compliance with
Section 6.04;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by applicable Law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 6.04;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security or similar laws or regulations, other than any Lien imposed by ERISA;
          (d) deposits to secure or relating to the performance of bids, trade
contracts, government contracts and leases (other than Indebtedness), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
          (e) Liens in respect of judgments that do not constitute an Event of
Default hereunder;
          (f) easements, covenants, conditions, restrictions, building code
laws, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary

26



--------------------------------------------------------------------------------



 



conduct of business of the Specified Subsidiary and its Subsidiaries, taken as a
whole, and such other minor title defects or survey matters that are disclosed
by current surveys that, in each case, do not materially interfere with the
ordinary conduct of business of the Specified Subsidiary and its Subsidiaries,
taken as a whole;
          (g) Liens on fixed or capital assets acquired by any Specified
Subsidiary securing purchase money Indebtedness permitted hereunder of any
Specified Subsidiary to finance the acquisition of any fixed or capital assets,
including Capital Lease Obligations and Synthetic Lease Obligations, so long as
(i) such Liens and the Indebtedness secured thereby are incurred prior to or
within one hundred and eighty (180) days after such acquisition (other than
refinancing thereof permitted hereunder), (ii) the Indebtedness secured thereby
does not exceed the cost of acquisition of such fixed or capital assets and
(iii) such Liens shall not extend to any other property or assets of the
Specified Subsidiary, replacements thereof and additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits;
          (h) landlords’ and lessors’ Liens in respect of rent not in default
for more than thirty (30) days;
          (i) possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and other Permitted Investments by a Specified Subsidiary, provided
that such Liens (a) attach only to such Investments or other Investments held by
such broker or dealer and (b) secure only obligations incurred in the ordinary
course and arising in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing;
          (j) Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;
          (k) Liens (if any) arising from precautionary UCC filings regarding
“true” operating leases or consignment of goods to a Specified Subsidiary;
          (l) Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods;
          (m) any interest or title of a lessor or sublessor under leases or
subleases or secured by a lessor’s or sublessor’s interests under leases entered
into in the ordinary course of business;
          (n) Liens in favor of the licensor or sublicensor in respect of
inbound licensing of Intellectual Property in the ordinary course of business
granted by a Specified Subsidiary;
          (o) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods (including under Article 2
of the UCC) and Liens that are contractual rights of set-off relating to
purchase orders and other similar agreements entered into by any Specified
Subsidiary;

27



--------------------------------------------------------------------------------



 



          (p) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto incurred in the ordinary course
of business;
          (q) leases or subleases granted to others in the ordinary course of
business which do not interfere in any material respect with the business of the
Specified Subsidiary and its Subsidiaries, taken as a whole;
          (r) Liens on specific items of inventory or other goods and the
proceeds thereof securing such Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods (in each case, to the extent such items constitute Permitted
Indebtedness); and
          (s) outbound licenses of Intellectual Property permitted under clause
(b) or (e) of the definition of “Permitted Dispositions”.
          “Permitted Specified Subsidiary Indebtedness” means any of the
following:
          (a) Indebtedness in respect of the ABL Credit Agreement and the Euro
Term Loan Credit Agreement and any other Indebtedness outstanding on the date
hereof and listed on Schedule 7.03 and, in each case, any refinancings,
refundings, renewals or extensions of any of the foregoing Indebtedness;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a premium or interest paid, and (ii) the result of such extension, renewal or
replacement shall not be an earlier maturity date or decreased weighted average
life of such Indebtedness;
          (b) Indebtedness of any Specified Subsidiary to any other Specified
Subsidiary, other than Indebtedness of Quiksilver Brazil or Quiksilver Industria
e Comercio de Artigos Esportivos Ltda. to any other Specified Subsidiary;
          (c) Indebtedness in respect of performance bonds, bid bonds, customs
and appeal bonds, surety bonds, performance and completion guarantees and
similar obligations, or, to the extent in connection with purchases from
suppliers, obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case provided in the ordinary
course of business;
          (d) Indebtedness constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments in
connection with Permitted Dispositions;
          (e) Guarantees of any Indebtedness described in clause (a) hereof;
          (f) obligations in respect of cash management services, netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements;
          (g) Indebtedness in respect of letters of credit, bank guarantees,
bankers’ acceptances, warehouse receipts or similar instruments issued or
created in the ordinary course of business in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within
thirty (30) days following the incurrence thereof;

28



--------------------------------------------------------------------------------



 



          (h) (i) purchase money Indebtedness of any Specified Subsidiary
organized in Canada or any province thereof to finance the acquisition of any
fixed or capital assets, including Capital Lease Obligations and Synthetic Lease
Obligations, in an aggregate principal amount for all such Specified
Subsidiaries not to exceed $10,000,000 at any time outstanding; and
(ii) purchase money Indebtedness of any Specified Subsidiary (other than any
Specified Subsidiary organized in Canada or any province thereof) to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations
and Synthetic Lease Obligations, in an aggregate principal amount for all such
Specified Subsidiaries not to exceed $10,000,000 at any time outstanding;
          (i) obligations (contingent or otherwise) of any Specified Subsidiary
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Specified Subsidiary in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view”; and
          (j) without duplication of any Indebtedness described in clause
(a) through (i) above, other Indebtedness in an aggregate principal amount not
to exceed $10,000,000 at any time outstanding.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, limited
partnership, Governmental Authority or other entity.
          “PIK Amounts” has the meaning specified in Section 2.08(d).
          “PIK Election” has the meaning specified in Section 2.08(d).
          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA including, for purposes of clarity, a Pension Plan and a
Multiemployer Plan) established, maintained or contributed to by a Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.
          “Pledge Agreements” means, collectively, (a) the Pledge Agreement
dated as of the Closing Date among the Loan Parties party thereto and the
Collateral Agent, in substantially the form attached hereto as Exhibit H or
otherwise in a form reasonably satisfactory to the Administrative Agent, and
(b) the Luxembourg Pledge Agreement.
          “Post-Closing Mark License” has the meaning set forth in clause (b) of
the definition of “Permitted Disposition”.
          “QS Holdings” means QS Holdings S.à r.l., a Luxembourg private limited
liability company.
          “Real Estate” means all land, together with the buildings, structures,
parking areas, and other improvements thereon, now or hereafter owned or leased
by any Loan Party or any Subsidiary, including all easements, rights-of-way, and
similar rights relating thereto.
          “Register” has the meaning specified in Section 10.06(c).
          “Registered Public Accounting Firm” has the meaning specified by the
Securities Laws and shall be independent of the Parent and its Subsidiaries as
prescribed by the Securities Laws.

29



--------------------------------------------------------------------------------



 



          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30-day notice period has been
waived.
          “Required Lenders” means, as of any date of determination, Lenders
holding in the aggregate more than 50% of the aggregate outstanding principal
amount of all Loans; provided that the portion of the aggregate outstanding
principal amount of all Loans held or deemed held by any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.
          “Responsible Officer” means the chief executive officer, president,
chief financial officer, treasurer or assistant treasurer of a Loan Party or any
of the other individuals designated in writing to the Administrative Agent by an
existing Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interest of
any Loan Party, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interest, or on account of any return of capital to such Loan
Party’s stockholders, partners or members (or the equivalent of any thereof).
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
          “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended and
in effect from time to time.
          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
          “Securities Laws” means the Securities Act of 1933, the Securities
Exchange Act of 1934, Sarbanes-Oxley, and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the PCAOB.
          “Security Agreement” means the Security Agreement dated as of the
Closing Date among the Loan Parties and the Collateral Agent, in substantially
the form attached hereto as Exhibit F or otherwise in a form reasonably
satisfactory to the Administrative Agent.
          “Security Documents” means the Security Agreement, the Pledge
Agreements, the Intellectual Property Security Agreement, the Copyright Security
Agreement, the Patent Security Agreement, the Trademark Security Agreement and
each other security agreement or other instrument or document executed and
delivered by any Loan Party to the Administrative Agent pursuant to this
Agreement or any other Loan Document granting a Lien on any asset of any Loan
Party to secure any of the Obligations.

30



--------------------------------------------------------------------------------



 



          “Senior Note Indenture” means the Indenture, dated as of July 22,
2005, between the Parent, as issuer, and Wilmington Trust Company, as trustee,
in connection with the issuance of the Senior Notes, together with all
instruments and other agreements entered into by the Parent or any Subsidiary in
connection therewith, and any refinancings, refundings, renewals, extensions or
replacements of any of the foregoing; provided that (i) the amount of
Indebtedness thereunder is not increased at the time of such refinancing,
refunding, renewal, extension or replacement except by an amount equal to a
premium or other amount paid, and fees and expenses incurred, in connection with
such refinancing, refunding, renewal, extension or replacement, and (ii) the
result of such refinancing, refunding, extension, renewal or replacement shall
not be an earlier maturity date or decreased weighted average life of such
Indebtedness.
          “Senior Notes” means the senior unsecured notes issued by the Parent
pursuant to the Senior Note Indenture.
          “Services Fee Agreements” means (a) the DC Shoes, Inc. License and
Services Agreement dated as of July 30, 2009 by and between DC Shoes and Emerald
Coast, and (b) the DC Shoes, Inc. License and Services Fee Agreement dated as of
July 31, 2009, by and between DC Shoes, Inc. and DC Shoes Australia Pty. Ltd.
          “Side Agreement” means the agreement dated as of July 30, 2009 by and
among 54th Street, the Administrative Agent, the Euro Term Loan Agent,
Quiksilver Canada Corp. and Quiksilver Indústria e Comércio de Artigos
Esportivos Ltda.
          “Solvent” and “Solvency” means, with respect to any Person on a
particular date, that on such date (a) at fair valuation, all of the properties
and assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person is not less than the amount that would
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to pay as such
debts mature, and (d) such Person is not engaged in a business or a transaction,
and is not about to engage in a business or transaction, for which such Person’s
properties and assets would constitute unreasonably small capital after giving
due consideration to the prevailing practices in the industry in which such
Person is engaged. The amount of all guarantees or other contingent liabilities
at any time shall be computed as the amount that, in light of all the facts and
circumstances existing at the time, can reasonably be expected to become an
actual or matured liability.
          “Specified Subsidiary” means each of Quiksilver Canada Corp., QS
Retail Canada Corp., Quiksilver Brazil and Quiksilver Industria e Comercio de
Artigos Esportivos Ltda.
          “Store” means any retail store (which may include any real property,
fixtures, equipment, inventory and other property related thereto) operated, or
to be operated, by any Loan Party.
          “Subordinated Indebtedness” means Indebtedness which is expressly
subordinated in right of payment to the prior payment in full of the
Obligations.
          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

31



--------------------------------------------------------------------------------



 



          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
          “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
          “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property (including sale and
leaseback transactions), in each case, creating obligations that do not appear
on the balance sheet of such Person but which, upon the application of any
Debtor Relief Laws to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).
          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Term Loan Intercreditor Agreement” means that certain Collateral
Agency Agreement, dated as of the Closing Date, among the Administrative Agent,
the Euro Term Loan Agent and the Collateral Agent.
          “Termination Date” means the earlier to occur of (i) the Maturity Date
and (ii) the date on which the maturity of the Obligations is accelerated (or
deemed accelerated) in accordance with Article VIII.
          “Total Loan Cap” has the meaning specified in the ABL Credit Agreement
as in effect on the date hereof.
          “Trademark” has the meaning specified in the Intellectual Property
Security Agreement.
          “Trademark Security Agreement” means the Trademark Security Agreement
dated as of the Closing Date among certain Loan Parties and the Collateral
Agent, in substantially the form attached hereto as Exhibit K or otherwise in a
form reasonably satisfactory to the Administrative Agent.

32



--------------------------------------------------------------------------------



 



          “Trading with the Enemy Act” has the meaning specified in
Section 10.20.
          “UCC” or “Uniform Commercial Code” means the Uniform Commercial Code
as in effect from time to time in the State of New York; provided that, if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided, further, that, if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.
          “Unfunded Pension Liability” means the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.
          “United States” and “U.S.” mean the United States of America.
          “Warrant Agreement” means the Warrant and Registration Rights
Agreement, dated as of the Closing Date by and among the Parent, Rhône Capital
III L.P. and the initial Warrant holders party thereto.
          “Warrants” means those certain Warrants to purchase shares of common
stock or Series A convertible preferred stock of the Parent issued to Romolo
Holdings C.V., Triton SPV L.P., Triton Onshore SPV L.P., Triton Offshore SPV
L.P. and Triton Coinvestment SPV L.P. on the Closing Date.
          “Wholly Owned Subsidiary” means, with respect to any Person, any
corporation, partnership or other entity of which all of the Equity Interests
(other than, in the case of a corporation, directors’ qualifying shares) are
directly or indirectly owned or controlled by such Person or one or more Wholly
Owned Subsidiaries of such Person or by such Person and one or more Wholly Owned
Subsidiaries of such Person.
          1.02 Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
               (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendment and restatements, supplements or modifications set forth herein or in
any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any

33



--------------------------------------------------------------------------------



 



reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
               (b) In the computation of periods of time from a specified date
to a later specified date, unless otherwise expressly provided, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including.”
               (c) Article and Section headings used herein and in the other
Loan Documents are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement or any other Loan Document.
               (d) Any other undefined term contained in any of the Loan
Documents shall, unless the context indicates otherwise, have the meaning
provided for such term in the Uniform Commercial Code as in effect in the State
of New York to the extent the same are used or defined therein.
          1.03 Accounting Terms.
               (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
               (b) Changes in GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
          1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
          1.05 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
          1.06 Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the

34



--------------------------------------------------------------------------------



 



applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars. For purposes of this Section 1.06, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.
Notwithstanding the foregoing, for purposes of determining compliance with
Sections 7.01, 7.02 and 7.03 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Indebtedness or Investment is incurred;
provided that, for the avoidance of doubt, the foregoing provisions of this
Section 1.06 shall otherwise apply to such Sections, including with respect to
determining whether any Indebtedness or Investment may be incurred at any time
under such Sections.
          1.07 Certifications. All certifications to be made hereunder by an
officer or representative of a Loan Party shall be made by such Person in his or
her capacity solely as an officer or a representative of such Loan Party, on
such Loan Party’s behalf and not in such Person’s individual capacity.
ARTICLE II
THE COMMITMENTS AND LOANS
          2.01 Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Loan”) to the Borrower
on the Closing Date in an aggregate principal amount equal to such Lender’s
Commitment. The aggregate amount of the Loans shall not exceed the Aggregate
Commitments.
          2.02 Borrowing of Loans.
               (a) The Borrowing of Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent. Such notice must be received by
the Administrative Agent not later than 11:00 a.m. one Business Day prior to the
requested date of such Borrowing of Loans. The Loan Notice (whether telephonic
or written) shall specify (i) the requested date of the Borrowing (which shall
be the Closing Date), and (ii) the principal amount of Loans to be borrowed.
               (b) Following receipt of the Loan Notice, the Administrative
Agent shall promptly notify each Lender of the contents of such Loan Notice.
Each Lender shall make the amount of its Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 9:00 a.m. on the Closing Date. Upon satisfaction of the conditions
set forth in Section 4.01, the Administrative Agent shall use reasonable efforts
to make all funds so received available to the Borrower in like funds by no
later than 9:00 a.m. on the Closing Date in accordance with instructions
provided to the Administrative Agent by the Borrower.
          2.03 [Reserved].
          2.04 [Reserved].
          2.05 Prepayments.

35



--------------------------------------------------------------------------------



 



               (a) The Borrower may, upon notice to the Administrative Agent, at
any time and from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. on the date of prepayment;
(ii) any prepayment of Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding; and (iii) any voluntary prepayment of Loans
made on or prior to the third anniversary of the Closing Date shall be
accompanied by any applicable Exchange Rate Make-Whole Payment. Each such notice
shall specify the date and amount of such prepayment. The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. The Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein; provided, that a notice of
prepayment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any prepayment
of a Loan shall be accompanied by all accrued interest on the amount prepaid.
Each such prepayment shall be applied to the Loans of the Lenders in accordance
with their respective Applicable Percentages.
               (b) If the aggregate Net Proceeds received by the Loan Parties on
account of Dispositions of any property or assets of a Loan Party described in
clauses (f), (j), (m) and (n) of the definition of Permitted Disposition exceeds
$15,000,000 in any Fiscal Year, then the Borrower shall prepay the Loans in an
amount equal to such excess, no later than three (3) Business Days after receipt
by any Loan Party of such Net Proceeds, in each case without premium or penalty
except to the extent required by Section 2.09(b); provided, however, that such
prepayment shall not be required to the extent that such Net Proceeds have been
utilized to prepay the loans or cash collateralize other obligations under the
ABL Credit Agreement. Notwithstanding the foregoing, in the case of a
Disposition of the DC Shoes Business, an amount equal to the Net Proceeds may be
utilized first, to prepay loans and/or cash collateralize other obligations
under the ABL Credit Agreement; second, in the event such Disposition of the DC
Shoes Business is a voluntary sale, to prepay the loans then outstanding under
Facility A (as defined under the French Credit Agreement); third, in the event
such Disposition of the DC Shoes Business is a voluntary sale, unless the NP
Cash Collateral (as defined under the French Credit Agreement) has been released
prior to a Permitted Disposition of the DC Shoes Business, for the purpose of
(x) releasing the NP Cash Collateral and substituting the Parent in lieu of Na
Pali thereunder or (y) increasing the share capital of Quiksilver Europa SL by
way of cash contribution (through a share capital increase of Biarritz Holdings
S.à r.l.), releasing the NP Cash Collateral and substituting Quiksilver Europa
SL in lieu of Na Pali thereunder; and fourth, to prepay the Loans or the Euro
Term Loans.
               (c) The Borrower shall prepay the Loans in an amount equal to the
Net Proceeds received by a Loan Party on account of any other event that results
in a mandatory prepayment of the loans under the ABL Credit Agreement (other
than any mandatory prepayment relating to overadvance or borrowing base matters
under the ABL Credit Agreement) no later than three (3) Business Days after
receipt by any Loan Party of such Net Proceeds, in each case without premium or
penalty except to the extent required by Section 2.09(b); provided, however,
that such prepayment shall not be required to the extent that such Net Proceeds
have been utilized to prepay the loans or cash collateralize other obligations
under the ABL Credit Agreement.
               (d) The Borrower shall prepay the Loans in full, without premium
or penalty except to the extent required by Section 2.09(b), upon the occurrence
of a Change of Control.
          2.06 [Reserved].

36



--------------------------------------------------------------------------------



 



          2.07 Repayment of Loans. The Borrower shall repay to the
Administrative Agent, for the account of the Lenders, on the Termination Date
the aggregate principal amount of Loans outstanding on such date. Once repaid or
prepaid, Loans may not be reborrowed.
          2.08 Interest.
               (a) Subject to the provisions of Section 2.08(b) below, each Loan
shall bear interest on the outstanding principal amount thereof at a rate per
annum equal to 15.0%.
               (b) (i) If any amount payable under this Agreement is not paid
when due (after giving effect to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such overdue amount shall
thereafter bear interest at a per annum rate equal to the Default Rate to the
fullest extent permitted by applicable Laws.
                    (ii) If any other Event of Default exists, then the
Administrative Agent may, and upon the request of the Required Lenders shall,
notify the Borrower that all outstanding Loans shall thereafter bear interest at
a per annum rate equal to the Default Rate to the fullest extent permitted by
applicable Laws for so long as such Event of Default is continuing.
                    (iii) Accrued and unpaid interest on past due amounts
(including interest on past due interest to the fullest extent permitted by
applicable Laws) shall be due and payable upon demand.
               (c) Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date and at such other times as may be specified herein.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
               (d) With respect to each Interest Payment Date, so long as no
Event of Default has occurred and is continuing, the Borrower may elect to
(i) pay all interest due on such date in cash, or (ii) pay up to 40% of the
interest due on such date by adding such interest to the principal amount of the
outstanding Loans and the remaining portion of the interest in cash (such
election, a “PIK Election”; and such interest added to the principal amount of
the outstanding Loans, the “PIK Amounts”). The Borrower will give notice of the
terms of such election to the Administrative Agent at least three (3) Business
Days prior to the applicable Interest Payment Date; provided, however, that in
the event no such notice is given to the Administrative Agent, so long as no
Event of Default has occurred and is continuing, the Borrower shall be deemed to
have elected to pay 40% of the interest due on such Interest Payment Date as a
PIK Amount.
          2.09 Exchange Rate Make-Whole; Repayment Fee; Closing Fee.
               (a) Exchange Rate Make-Whole. In the event that for any reason
the Loans are voluntarily prepaid in whole or in part pursuant to Section 2.05
on or prior to July 31, 2012, in each case the Borrower shall pay to the
Administrative Agent, for the account of the Lenders, an additional amount
(each, an “Exchange Rate Make-Whole Payment”) equal to the Dollar equivalent
(calculated based on the exchange rate in effect on the date of such prepayment)
of the difference, if positive, between (x) the Euro equivalent (calculated
based on a Dollar to Euro exchange rate of 1.42) of the principal amount of the
Loans and PIK Amounts, if any, being voluntarily prepaid, and (y) the Euro
equivalent (calculated based on the exchange rate in effect on the date of such
prepayment) of the principal amount of such Loans and PIK Amounts being
voluntarily prepaid; provided, however, in no

37



--------------------------------------------------------------------------------



 



event shall the aggregate amount of all Exchange Rate Make-Whole Payments
required to be made by the Borrower hereunder exceed $18,750,000 plus 15.0% of
the PIK Amounts voluntarily prepaid on or prior to July 31, 2012.
               (b) Repayment Fee. Upon repayment of the Loans in full (whether
at maturity or otherwise), the Borrower shall pay to the Administrative Agent,
for the account of the Lenders, an amount (if positive) equal to (i) $1,500,000
minus (ii) the aggregate amount of all Exchange Rate Make-Whole Payments made by
the Borrower.
               (c) Closing Fee. On the Closing Date, the Borrower shall pay to
the Administrative Agent, for its own account, an amount equal to 3.0% of the
Aggregate Commitments as of the Closing Date.
          2.10 Computation of Interest and Fees. All computations of interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more interest being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid.
          2.11 Evidence of Debt. The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by the Administrative
Agent in the ordinary course of business. In addition, each Lender may record in
such Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent (who shall notify the Borrower),
the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto. Any failure to so attach or endorse, or any error in doing
so, shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. Upon receipt
of an affidavit and indemnity of a Lender as to the loss, theft, destruction or
mutilation of such Lender’s Note and upon cancellation of such Note, the
Borrower will issue, in lieu thereof, a replacement Note in favor of such
Lender, in the same principal amount thereof and otherwise of like tenor
(subject to adjustment in the case of any assignments of such Lender’s
Commitments), at such Lender’s expense.
          2.12 Payments Generally; Administrative Agent’s Clawback.
               (a) General. All payments to be made by the Borrower shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable

38



--------------------------------------------------------------------------------



 



Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest shall
continue to accrue. If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest.
               (b) Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
               (c) Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Loans and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Loan or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or to make its payment under Section 10.04(c).
               (d) Funding Source. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
          2.13 Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably,
provided that:
               (a) if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
               (b) the provisions of this Section shall not be construed to
apply to (x) any payment made by any Loan Party pursuant to and in accordance
with the express terms of this Agreement or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant.
          Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements

39



--------------------------------------------------------------------------------



 



may exercise against such Loan Party rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Loan Party in the amount of such participation.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
          3.01 Taxes.
               (a) Payments Free of Taxes. Any and all payments by or on account
of any obligation of the Borrower hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, (i) the sum payable shall be increased as necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01(a)) the Administrative Agent or
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made (the “Gross-Up Payment”), (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Law. Notwithstanding the foregoing, the Borrower shall not be
obligated to make any portion of the Gross-Up Payment that is (A) attributable
to withholding taxes that could have been avoided by the delivery of the
properly completed and executed documentation required by subsection (e) of this
Section 3.01, (B) governed by subsection (i) of this Section 3.01 or
(C) attributable to the Administrative Agent’s or any such Lender’s or
Participant’s own willful misconduct or gross negligence.
               (b) Payment of Other Taxes by the Borrower. Without limiting or
duplicating the provisions of subsection (a) above, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Law.
               (c) The Borrower shall indemnify the Administrative Agent or each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) paid by the Administrative Agent or such Lender, as the case may
be, on or with respect to any assessment of Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
(other than such penalties or interest arising through the gross negligence or
willful misconduct of the Administrative Agent or such Lender). A certificate as
to the amount of such payment or liability delivered to the Borrower by a Lender
or the Administrative Agent on its own behalf or on behalf of a Lender shall be
conclusive absent manifest error.
               (d) Evidence of Payments. As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by the Borrower to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment or other reasonable documentation evidencing such
payment.
               (e) Status of Lenders. Any non-U.S. Lender or Participant that is
entitled to an exemption from, or reduction of, withholding tax under the law of
the jurisdiction in which the Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall not be entitled to the Gross-Up Payment
unless and until such Lender or Participant delivers to the Borrower (with a
copy to the Administrative Agent) (or, in the case of a Participant, to the
Lender granting the participation only), such properly

40



--------------------------------------------------------------------------------



 



completed and executed documentation prescribed by applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender or Participant, if requested by the
Borrower or the Administrative Agent (or, in the case of a Participant, the
Lender granting the participation), shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent (or, in the case of a Participant, the Lender granting the
participation) as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender or Participant is subject to backup
withholding or information reporting requirements. Furthermore, each Lender or
Participant shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify the
Administrative Agent (or, in the case of a Participant, the Lender granting the
participation) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.
               (f) United States Withholding Taxes. Without limiting the
provisions of subsection (d) of this Section 3.01, any Lender or Participant
that is entitled to an exemption from, or reduction of, United States
withholding tax shall deliver to the Borrower and the Administrative Agent (or,
in the case of a Participant, to the Lender granting the participation only) in
such number of copies as shall be requested by the recipient on or prior to the
date on which such Lender or Participant becomes a Lender or Participant under
this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent or Lender granting the participation),
whichever of the following is applicable:
                    (i) duly completed copies of IRS Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
                    (ii) duly completed copies of IRS Form W-8ECI,
                    (iii) duly completed copies of IRS Form W-8IMY (with proper
attachments,
                    (iv) in the case of a Lender or Participant that is entitled
to claim the benefits of the exemption for portfolio interest under section
881(c) of the Code, (x) a statement of the Lender or Participant, signed under
penalty or perjury, to the effect that such Lender or Participant is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of IRS Form W-8BEN or
Form W-8IMY (with proper attachments)
                    (v) duly completed copies of IRS Form W-9, or
                    (vi) any other form prescribed by applicable Law as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower (or Lender granting the
participation) to determine the withholding or deduction required to be made.
               (g) Non-United States Withholding Taxes. Without limiting the
provisions of subsection (e) of this Section 3.01, any Lender or a Participant
that is entitled to claim an exemption from withholding tax in a jurisdiction
other than the United States agrees with and in favor of the Administrative
Agent and the Borrower, to deliver to the Administrative Agent and the Borrower
(or, in the case of a Participant, to the Lender granting the participation
only) any such form or forms, as may be

41



--------------------------------------------------------------------------------



 



required under the laws of such jurisdiction as a condition to exemption from,
or reduction of, any non-United States withholding or backup withholding tax
before receiving the Gross-Up Payment.
               (h) Sale or Transfer. If a Lender or Participant claims exemption
from, or reduction of, withholding tax and such Lender, or Participant sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of Loan Parties to such Lender or Participant, such Lender or
Participant agrees to notify the Administrative Agent (or, in the case of a sale
of a participation interest, the Lender granting the participation) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Loan Parties to such Lender or Participant. To the extent of such percentage
amount, the Administrative Agent will treat such Lender’s or such Participant’s
documentation provided pursuant to subsections (e), (f) or (g) of this
Section 3.01 as no longer valid. With respect to such percentage amount, such
Participant or assignee may provide new documentation, pursuant to subsections
(e), (f) or (g) of this Section 3.01, as applicable.
               (i) Indemnification by Lenders/Participants. If the IRS or any
other Governmental Authority of the United States or other jurisdiction asserts
a claim that the Administrative Agent (or, in the case of a Participant, the
Lender granting the participation) did not properly withhold tax from amounts
paid to or for the account of any Lender or any Participant due to a failure on
the part of the Lender or any Participant (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent (or such Participant failed to notify the Lender
granting the participation) of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold the Administrative Agent harmless
(or, in the case of a Participant, such Participant shall indemnify and hold the
Lender granting the participation harmless) for all amounts paid, directly or
indirectly, by the Administrative Agent (or, in the case of a Participant, the
Lender granting the participation), as tax or otherwise, including penalties and
interest, and including any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent (or, in the case of a Participant, the
Lender granting the participation) under this Section 3.01, together with all
costs and expenses (including attorneys fees and expenses). The obligation of
the Lenders and the Participants under this subsection shall survive the payment
of all Obligations and the resignation or replacement of the Administrative
Agent.
               (j) Exemption or Reduction of Taxes. If a Lender or Participant
is entitled to a reduction with respect to any Indemnified Taxes or Other Taxes,
the Administrative Agent or the Borrower (or, in the case of a Participant, the
Lender granting the participation) may withhold from any interest payment to
such Lender or Participant an amount equivalent to the applicable Indemnified
Tax or Other Tax after taking into account such reduction. If the forms or other
documentation required by subsection (d), (e), or (f) of this Section 3.01, as
applicable, are not delivered to the Administrative Agent or the Borrower (or,
in the case of a Participant, the Lender granting the participation) may
withhold from any interest payment to such Lender or Participant not providing
such forms or other documentation an amount equivalent to the applicable
reduction in Indemnified Tax or Other Tax.
               (k) Treatment of Refunds. If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 3.01 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses incurred in
connection with such refund of the Administrative Agent or such Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agree to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed

42



--------------------------------------------------------------------------------



 



by the relevant Governmental Authority, other than such penalties, interest, or
other charges imposed as a result of the willful misconduct or gross negligence
of the Administrative Agent hereunder) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person. Notwithstanding the
foregoing, upon the reasonable request of the Borrower, a Lender or the
Administrative Agent as applicable, shall in its sole discretion, exercised in
good faith, use reasonable efforts to cooperate with the Borrower with a view to
obtaining a refund of any Taxes with respect to which the Borrower has paid any
Gross-Up Payment pursuant to this Section 3.01 and which the Borrower,
reasonably believes were not correctly or legally asserted by the relevant
Governmental Authority.
               (l) As of the date hereof, the Guarantor is treated as a
corporation for U.S. federal income tax purposes.
          3.02 [Reserved].
          3.03 [Reserved].
          3.04 Increased Costs.
               (a) Increased Costs Generally. If any Change in Law shall:
                    (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender; or
                    (ii) subject any Lender to any tax of any kind whatsoever
with respect to this Agreement, or change the basis of taxation of payments to
such Lender in respect thereof (in each case, except for taxes imposed by way of
withholding or deduction, Indemnified Taxes, Other Taxes and amounts relating to
the foregoing, which shall be governed solely and exclusively by Section 3.01
and the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender);
and the result of any of the foregoing shall be to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender and delivery of the
certificate contemplated by Section 3.04(c), the Borrower will pay to such
Lender, within ten (10) days following receipt of such certificate by the
Borrower, such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
               (b) Capital Requirements. If any Lender determines that any
Change in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital requirements has had, or
would have, the effect of reducing the rate of return on such Lender’s capital
or on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time upon delivery of the certificate
contemplated by Section 3.04(c), the Borrower will pay to such Lender or such
Lender’s holding company, as the case may be, within ten (10) days following
receipt of such certificate by the Borrower, such additional amount or

43



--------------------------------------------------------------------------------



 



amounts as will compensate such Lender or such Lender’s holding company, as the
case may be, for any such reduction suffered.
               (c) Certificates for Reimbursement. A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as the case may be, and the method for calculating such amount
or amounts, as specified in subsection (a) or (b) of this Section and delivered
to the Borrower shall be conclusive absent manifest error. The Borrower shall
pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
               (d) Delay in Requests. Failure or delay on the part of any Lender
to demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section 3.04 for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six (6)-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
          3.05 [Reserved].
          3.06 Mitigation Obligations; Replacement of Lenders.
               (a) Designation of a Different Lending Office. If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, then such Lender shall use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or Section 3.04, as the case may be, in the future, and (ii) in
each case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender, it being understood that
the Borrower shall be given a reasonable opportunity to agree to reimburse such
costs, and/or expenses.
               (b) Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, the Borrower may replace such Lender in accordance
with Section 10.13.
          3.07 Survival. All of the Borrower’s obligations under this
Article III shall survive repayment of all other Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO LOANS
          4.01 Conditions of Loans. The obligation of each Lender to make its
Loan hereunder is subject to satisfaction of the following conditions precedent:
               (a) The Administrative Agent’s receipt of the following, each of
which shall be originals or telecopies or other electronic image scan
transmission (e.g., “pdf” or “tif” via e-mail)

44



--------------------------------------------------------------------------------



 



(followed promptly by originals) unless otherwise specified, and each properly
executed by a Responsible Officer of the signing Loan Party (if applicable):
               (i) executed counterparts of this Agreement;
               (ii) a Note executed by the Borrower in favor of each Lender that
has requested a Note at least two (2) Business Days in advance of the Closing
Date;
               (iii) such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party evidencing (A) the authority of each Loan Party to enter into
this Agreement and the other Loan Documents to which such Loan Party is a party
(including approvals by the board of directors or similar governing body of each
Loan Party) and (B) the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;
               (iv) copies of each Loan Party’s Organization Documents and a
certificate of good standing (where applicable, or such other customary
functionally equivalent certificates or abstracts, to the extent available in
the applicable jurisdiction) of such Loan Party’s jurisdiction of organization;
               (v) a favorable opinion of (A) Skadden, Arps, Slate, Meagher &
Flom LLP, special counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, as to customary matters relating to the Loan Documents as
the Administrative Agent may reasonably request, (B) AMMC Law, special
Luxembourg counsel to the Loan Parties, addressed to the Administrative Agent
and each Lender, as to customary matters relating to the Luxembourg Pledge
Agreement as the Administrative Agent may reasonably request, and (C) General
Counsel of Quiksilver, Inc., as to (x) the due execution and authorization and
enforceability of the Side Agreement and Services Fee Agreement and (y) the
absence of a conflict with Material Indebtedness of the Loan Parties other than
the Senior Notes Indenture, the ABL Credit Agreement and the Euro Term Loan
Credit Agreement;
               (vi) a certificate signed by a Responsible Officer of the
Borrower, certifying that, as of the Closing Date after giving effect to the
transactions contemplated hereby, the Borrower and its Subsidiaries on a
consolidated basis are Solvent;
               (vii) a payoff letter from the agent for the lenders under the
Existing Credit Agreement in customary form, evidencing that the Existing Credit
Agreement has been, or concurrently with the Closing Date is being, terminated,
all obligations thereunder are being paid in full, and all Liens securing
obligations under the Existing Credit Agreement have been, or concurrently with
the Closing Date are being, released;
               (viii) all Uniform Commercial Code financing statements required
by Law to create or perfect the Liens intended to be created under the Loan
Documents, in form for filing, and an executed copy of the shareholders’
register of the European Borrower evidencing the inscription of the pledge made
pursuant to the Luxembourg Pledge Agreement;

45



--------------------------------------------------------------------------------



 



               (ix) the Security Documents set forth on Schedule 4.01(a)(ix)
hereto, and certificates (if applicable) evidencing any stock being pledged
under the Pledge Agreements on the Closing Date, together with undated stock
powers executed in blank, each duly executed by the applicable Loan Parties;
               (x) all other Loan Documents set forth on Schedule 4.01(a)(x)
hereto, each duly executed by the applicable Loan Parties;
               (xi) certificate of Responsible Officers of the Borrower and the
Parent confirming that borrowing, guaranteeing or securing, as appropriate, the
Obligations in the manner contemplated by this Agreement and the other Loan
Documents executed on the Closing Date does not cause any borrowing, guarantee,
security or similar limit binding on any Loan Party to be exceeded;
               (xii) an executed copy of the Services Fee Agreements and the
Side Agreement, in each case in form and substance reasonably acceptable to the
Administrative Agent; and
               (xiii) results of searches or other evidence reasonably
satisfactory to the Administrative Agent (in each case dated as of a date
reasonably close to the Closing Date) indicating the absence of Liens on the
assets of the Loan Parties, except for Permitted Encumbrances and Liens for
which termination statements and releases are being tendered concurrently with
such extension of credit or other arrangements reasonably satisfactory to the
Administrative Agent for the delivery of such termination statements and
releases have been made.
               (b) [reserved]
               (c) The Borrower or any Subsidiary shall have entered into
(i) the Euro Term Loan Agreement and received, or substantially simultaneously
with the borrowing under this Agreement shall receive, gross proceeds of the
Euro Term Loans in a minimum amount of €20,000,000, and (ii) the ABL Credit
Agreement shall have been executed on terms and conditions substantially the
same as those set forth in the term sheet attached to the Commitment Letter,
dated as of June 8, 2009 and as amended as of June 24, 2009 (with such changes
as the Administrative Agent shall reasonably agree), by and among Bank of
America, N.A., Bank of America Securities LLC, General Electric Capital
Corporation, GE Capital Markets, Inc., Parent and the Borrower and become
effective substantially simultaneously with the borrowing under this Agreement.
               (d) The conditions precedent set forth on Part I of Schedule 2 of
the French Credit Agreement shall have been satisfied (or waived by the Agent
(as defined in the French Credit Agreement)).
               (e) (i) The Administrative Agent, the Euro Term Loan Agent, the
Collateral Agent and the ABL Agent shall have entered into the ABL Intercreditor
Agreement and (ii) the Administrative Agent, the Euro Term Loan Agent and the
Collateral Agent shall have entered into the Term Loan Intercreditor Agreement,
in each case on terms reasonably satisfactory to the Administrative Agent.
               (f) There shall exist no action, suit, investigation, litigation
or proceeding pending or, to the knowledge of the Borrower or the Parent,
threatened that (i) would reasonably be expected to (A) have a material adverse
effect on the business, assets, operations, properties, performance

46



--------------------------------------------------------------------------------



 



or condition (financial or otherwise) of the Parent and its subsidiaries, taken
as a whole, or of the Borrower and its subsidiaries, taken as a whole,
(B) adversely affect the ability of the Loan Parties to perform their
obligations under the Loan Documents in any material respect, or (C) adversely
affect the rights and remedies of the Administrative Agent and the Lenders under
the Loan Documents in any material respect; or (ii) purports to adversely affect
in any material respect the financing of the Loans or prevent the anticipated
use of the proceeds thereof.
               (g) Since January 31, 2009, there shall not have been any event
or occurrence that, either individually or in the aggregate, has had or would
reasonably be expected to have a material adverse effect on the business,
assets, operations, properties, performance or condition (financial or
otherwise) of the Parent and its Subsidiaries, taken as a whole, or the Borrower
and its Subsidiaries, taken as a whole.
               (h) The Administrative Agent shall have received a copy of the
final legal and tax structure memorandum from Skadden Arps Slate Meagher & Flom
LLP and shall have determined that any material differences between such final
legal and tax structure memorandum as compared to the prior version delivered to
the Administrative Agent, with respect to settlement of intercompany payables
that have an impact on the liquidity of the Loan Parties, are reasonably
acceptable to it, and, to the extent the memorandum contemplates such settlement
prior to the Closing Date, the Parent and its Subsidiaries shall have taken such
steps as are reasonably necessary to settle the intercompany payables (other
than trade payables incurred in the ordinary course of business) to the extent,
in the manner and on the timing set forth in such memorandum (and the
Administrative Agent shall have received a certification as to such steps having
been taken by a Responsible Officer of the Parent).
               (i) The Parent, pursuant to an agreement reasonably acceptable to
the Administrative Agent, shall have assigned to the Borrower all trademarks,
service marks, trade names and logos related to “QUIKSILVER” and “ROXY”
(including the applications and registrations with respect thereto and all
goodwill connected with the use thereof and symbolized thereby) owned by the
Parent in the United States and Mexico.
               (j) The Administrative Agent shall have received copies of all
material documents and agreements executed by the Loan Parties pursuant to the
Warrant Agreement with respect to the Warrants, each in form and substance
reasonably acceptable to the Administrative Agent, and the Parent shall have
(x) issued the Warrants to Romolo Holdings C.V., Triton SPV L.P., Triton Onshore
SPV L.P., Triton Offshore SPV L.P. and Triton Coinvestment SPV L.P., and
(y) reserved authorized and unissued shares of common stock of Parent in an
amount sufficient to satisfy the full exercise of the Warrants.
               (k) The board of directors of the Parent shall have granted all
necessary approvals under the Parent’s Organization Documents and Delaware
General Corporation Law with respect to the acquisition and exercise of the
Warrants.
               (l) The number of directors on the Board of Directors of the
Parent shall have been increased by two and the newly created directorships
shall have been filled by nominees of each of Triton Onshore SPV L.P. and Triton
Coinvestment SPV L.P.
               (m) The board of directors of the Parent shall have adopted an
equity incentive plan for members of current management and future hires, on
terms reasonably acceptable to Administrative Agent.

47



--------------------------------------------------------------------------------



 



               (n) All necessary governmental and material third party consents
and approvals to the transactions contemplated by this Agreement to occur on the
Closing Date shall have been obtained.
               (o) All fees and expenses required to be paid by the Borrower to
any of the Administrative Agent or the Arranger on or before the Closing Date
shall have been paid in full, and all fees and expenses required to be paid by
the Borrower to the Lenders on or before the Closing Date shall have been paid
in full.
               (p) The Administrative Agent shall have concluded any
legally-required background checks and other investigations to ensure compliance
with the Patriot Act and anti-money laundering laws.
               (q) The representations and warranties of the Borrower and each
other Loan Party contained in Article V or any other Loan Document shall be true
and correct in all material respects on and as of the Closing Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and the Administrative Agent shall have
received a certification thereof by a Responsible Officer of the Borrower.
               (r) No Default shall exist, or would result from the Loans or
from the application of the proceeds thereof, and the Administrative Agent shall
have received a certification thereof by a Responsible Officer of the Borrower.
               (s) The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.
               (t) Since June 8, 2009, there shall have been no material changes
in governmental regulations or policies affecting Parent or its Subsidiaries,
the Borrower and its Subsidiaries or the Credit Parties.
               (u) The Parent or its Subsidiaries shall not be a party to any
binding agreement to dispose of Collateral (including the DC Shoes Business)
outside of the ordinary course of business.
               (v) The Parent shall have, and shall have caused its applicable
Subsidiaries to, (i) effectuate the creation of the European Borrower and 54th
Street, (ii) cause the transfer of Equity Interests in QS Holdings to the
European Borrower, (iii) cause the transfer of Equity Interests in Quiksilver
Deluxe S.à r.l. previously held by QS Holdings to 54th Street, (iv) cause the
transfer of Equity Interests previously held by QS Holdings in Quiksilver Brazil
to 54th Street and (v) cause QS Holdings to assign to 54th Street all
trademarks, service marks, trade names and logos related to “QUIKSILVER” and
“ROXY” (including the applications and registrations with respect thereto and
all goodwill connected with the use thereof and symbolized thereby) owned by QS
Holdings in Antigua, Argentina, Aruba, Bahamas, Barbados, Belize, Bermuda,
Bolivia, Brazil, Canada, Chile, Colombia, Costa Rica, Cuba, Dominican Republic,
Ecuador, El Salvador, Grenada, Guatemala, Guyana, Haiti, Honduras, Jamaica,
Netherlands Antilles, Nicaragua, Panama, Paraguay, Peru, St. Kitts & Nevis, St.
Lucia, Suriname, Trinidad, Uruguay, and Venezuela, in each case free and clear
of all Liens other than Permitted Encumbrances.
               (w) On or prior to July 31, 2009, each of the lenders under the
Pilot Facility Agreement (as defined in the French Credit Agreement) shall have
executed an amendment to the Pilot Facility Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, extending

48



--------------------------------------------------------------------------------



 



the maturity of the Pilot Facility Agreement to a date not earlier than
September 29, 2009 and including a waiver permitting the pledge by QS Holdings
of all of its shares of 54th Street in support of the obligations under the Euro
Term Loan Credit Agreement.
               (x) On or prior to July 31, 2009, QS Holdings shall have been
released from, and Biarritz Holdings S.à r.l shall have assumed, any and all
indebtedness owed by QS Holdings to Pilot SAS and Q.S. Finance S.A.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
          To induce the Credit Parties to enter into this Agreement and to make
Loans hereunder, each of the Parent and the Borrower represents and warrants to
the Administrative Agent and the Lenders that:
          5.01 Existence, Qualification and Power. Each Loan Party and the
European Borrower (a) is a corporation, limited liability company, private
limited liability company, partnership or limited partnership, duly organized or
formed, validly existing and, where applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, permits,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, where applicable, in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license; except in each case referred to
in clause (b)(i) or (c), to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect. The European Borrower
(x) has its “centre of main interests” (within the meaning of European Council
Regulation (EC) No. 1346/2000 of May 29, 2000 on insolvency proceedings (the “EC
Insolvency Regulation”)) in Luxembourg and (y) has no “establishment” (as such
term is used in the EC Insolvency Regulation) outside the Grand-Duchy of
Luxembourg. 54th Street has its “centre of main interests” (within the meaning
of the EC Insolvency Regulation) in Luxembourg. Schedule 5.01 annexed hereto
sets forth, in each case as of the Closing Date, each Loan Party’s name as it
appears in official filings in its state of organization, its state of
organization, organization type, organization number, if any, issued by its
state of organization, and its federal employer identification number.
          5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under or permit any holder thereof to accelerate
or require the repurchase of, (i) any Material Indebtedness to which such Person
is a party in a manner which would reasonably be expected to result in a
Material Adverse Effect or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject in a manner which would reasonably be expected to result in
a Material Adverse Effect; (c) result in or require the creation of any Lien
upon any asset of any Loan Party (other than Liens under the Security Documents
and other Permitted Encumbrances); or (d) violate any Law in a manner which
would reasonably be expected to result in a Material Adverse Effect.
          5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or

49



--------------------------------------------------------------------------------



 



enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for (a) the perfection or maintenance of the Liens created
under the Security Documents, (b) such as have been obtained or made and are in
full force and effect, and (c) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make would not reasonably be expected to have a Material Adverse
Effect.
          5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
          5.05 Financial Statements; No Material Adverse Effect.
               (a) The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (ii) fairly present in all
material respects the financial condition of the Parent and its Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein.
               (b) The unaudited Consolidated balance sheet of the Parent and
its Subsidiaries dated April 30, 2009, and the related Consolidated statements
of income or operations and cash flows for the Fiscal Quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Parent and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject to the absence of footnotes and to normal year-end audit
adjustments.
               (c) Since January 31, 2009, there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a material adverse effect on the business,
assets, operations, properties, performance or condition (financial or
otherwise) of the Parent and its Subsidiaries, taken as a whole, or the Borrower
and its Subsidiaries, taken as a whole.
               (d) The Consolidated forecasted balance sheet and statements of
income and cash flows of the Parent and its Subsidiaries delivered to the
Administrative Agent prior to the Closing Date were prepared in good faith on
the basis of the assumptions stated therein, which assumptions were fair in
light of the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Loan Parties’ reasonable estimate of
their future financial performance (it being understood that such forecasted
financial information is subject to significant uncertainties and contingencies,
many of which are beyond the control of the Loan Parties, that no assurance is
given that any particular forecasts will be realized, that actual results may
differ and that such differences may be material).
               (e) Except as disclosed in the notes to the Consolidated
financial statements of Parent and Subsidiaries as of, and for the 12 months
ended, October 31, 2008 as filed with the SEC, or as disclosed in any filing by
Parent with the SEC under the Securities Exchange Act of 1934 since October 31,
2008 or as set forth on Schedule 5.05, and except for liabilities incurred in
the ordinary course of business since April 30, 2009, there are no liabilities
or obligations with respect to the Parent or any of its

50



--------------------------------------------------------------------------------



 



Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, are material to the Parent and its Subsidiaries, taken as a whole, or
to the Borrower and its Subsidiaries, taken as a whole.
          5.06 [Reserved].
          5.07 [Reserved].
          5.08 Ownership of Property; Liens. Each of the Loan Parties has good
record and marketable title in fee simple to or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or where failure to
have such title or other interest would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each of the Loan
Parties has good title to, valid leasehold interests in, or valid licenses to
use all personal property and assets necessary for or used in the conduct of its
business, except where failure to have such title, interest or license would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of each Loan Party is subject to no Liens, other
than Permitted Encumbrances.
          5.09 [Reserved].
          5.10 [Reserved].
          5.11 Taxes. Except, in each case, as would not reasonably be expected
to result in a Material Adverse Effect, the Loan Parties have filed all Federal,
state and other tax returns and reports required to be filed, and have paid all
Federal, state and other taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable; provided that no Loan Party need pay any such tax or assessment if
such amount is being contested in good faith by appropriate proceedings, for
which adequate reserves have been provided in accordance with GAAP.
          5.12 ERISA Compliance.
               (a) Except, in each case, as would not reasonably be expected to
result in a Material Adverse Effect: (i) each Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal or state Laws;
(ii) each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of the Loan Parties, nothing has occurred which would prevent,
or cause the loss of, such qualification; (iii) the Loan Parties and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan; (iv) no Lien imposed under the Code or ERISA exists or
is likely to arise on account of any Plan; (v) there exists no accumulated
funding deficiency with respect to any Plan, whether or not waived, within the
meaning of Section 412 of the Code or Section 302 of ERISA; and (vi) no Loan
Party has failed to make any contribution or payment to any Plan, or made any
amendment to any Plan, which has resulted, or could reasonably be expected to
result, in the imposition of a Lien or the posting of a bond or other security
under Section 302(f) of ERISA or Section 401(a)(29) of the Code.
               (b) There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in

51



--------------------------------------------------------------------------------



 



a Material Adverse Effect. As of the date hereof, there is no pending or, to the
knowledge of the Loan Parties threatened, litigation or governmental
investigations or proceedings relating to the Plans, which, either individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect
               (c) Except as would not reasonably be expected to result in a
Material Adverse Effect: (i) no ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.
          5.13 [Reserved].
          5.14 Disclosure. No (i) financial statement, certificate or other
factual written information (excluding projections, forward-looking information
and information of a general economic or general industry nature) furnished by
or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished, and taken as a
whole) or (ii) filing by the Parent under the Securities Exchange Act of 1934 at
any time since January 1, 2006 contains any material misstatement of fact or
omits to state any fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that such
projected financial information is subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties, that no
assurance is given that any particular projections will be realized, that actual
results may differ and that such differences may be material).
          5.15 Compliance with Laws. Each of the Loan Parties is in compliance
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. None of the
Loan Parties or, to the knowledge of the Loan Parties, none of any director,
officer, agent or employee of the Loan Parties is currently subject to any U.S.
sanctions administered by OFAC or appears on the OFAC List.
          5.16 Compliance with Sarbanes-Oxley Act. Each of the Loan Parties is
in compliance with the requirements of the Sarbanes-Oxley Act of 2002
(including, without limitation, Section 402 thereof), except in such instances
in which (a) such requirement is being contested in good faith by appropriate
proceedings diligently conducted or (b) the failure to comply therewith, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
          5.17 Intellectual Property. Except, in each case, as would not
reasonably be expected to have a Material Adverse Effect: (a) the Loan Parties
own, or possess sufficient rights to use, all of the Intellectual Property that
is necessary for or used in the operation of their respective businesses as
currently conducted, without, to the knowledge of the Borrower, violation of the
rights of any other

52



--------------------------------------------------------------------------------



 



Person, (b) none of the Intellectual Property owned by a Loan Party is subject
to any outstanding order, judgment, award or decree limiting or adversely
affecting such Loan Party’s use thereof or rights thereto in connection with its
business as currently conducted and, to the knowledge of the Borrower, all of
the rights of the Loan Parties in and to such Intellectual Property are valid
and enforceable and all such Intellectual Property that is registered or issued
is subsisting, and (c) to the knowledge of the Borrower (i) the conduct of such
Loan Party’s business does not infringe upon, dilute, misappropriate or
otherwise violate any rights held by any other Person, and (ii) no other Person
is infringing upon, diluting, misappropriating or otherwise violating any
Intellectual Property of the Loan Parties. The Intellectual Property owned by
each Loan Party is not subject to any Liens, other than Permitted Encumbrances.
No claim, litigation, arbitration, opposition, cancellation or other proceeding
against any Loan Party concerning the ownership, validity, registerability,
enforceability, infringement, dilution, misappropriation or other violation of
the use of or the licensed right to use any Intellectual Property is pending or,
to the knowledge of the Borrower, threatened, which, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
          5.18 Labor Matters. Except, in each case, as would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes, lockouts,
slowdowns or other labor disputes against any Loan Party pending or, to the
knowledge of any Loan Party, threatened; and (b) and the Parent’s Subsidiaries
have complied with all obligations to consult with their workers’ counsels in
connection with the transactions contemplated to occur on or before the Closing
Date.
          5.19 Security Documents.
               (a) The Security Agreement creates in favor of the Collateral
Agent, for the benefit of the Administrative Agent and the other Credit Parties,
a valid and enforceable security interest in the Collateral (as defined in the
Security Agreement); the Intellectual Property Security Agreement creates in
favor of the Collateral Agent, for the benefit of the Administrative Agent and
the other Credit Parties, a valid and enforceable security interest in the IP
Collateral (as defined in the Intellectual Property Security Agreement); and the
Luxembourg Pledge Agreement creates in favor of the Administrative Agent, for
the benefit of the Credit Parties, a valid and enforceable security interest in
the Shares (as defined in the Luxembourg Pledge Agreement), in each case the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. The UCC financing statements and other filings
delivered by the Loan Parties on the Closing Date are in appropriate form for
filing in the applicable offices. Upon such filings and/or the obtaining of
“control” (as such term is defined in the UCC) to the extent required by the
Loan Documents (and, in the case of Intellectual Property that is issued by, or
registered or applied for in, the United States Patent and Trademark Office or
the United States Copyright Office and constituting IP Collateral, the filing
and recordation of the Patent Security Agreement and the Trademark Security
Agreement with the United States Patent and Trademark Office and the Copyright
Security Agreement with the United States Copyright Office and the taking of any
actions and the filing and recording of any documents necessary to perfect the
security interest in the IP Collateral in Canada and Luxembourg (including with
respect to IP Collateral registered or pending in the Benelux Office of
Intellectual Property), the Collateral Agent will have a perfected Lien on, and
security interest in, to and under all right, title and interest of the grantors
thereunder in all Collateral that may be perfected in the United States, Canada
and Luxembourg (including with respect to IP Collateral registered or pending in
the Benelux Office of Intellectual Property) by filing, recording or registering
a financing statement or analogous document (including without limitation the
proceeds of such Collateral subject to the limitations relating to such proceeds
in the UCC) (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office (and the
applicable offices or registries in Canada and Luxembourg, including the Benelux
Office of Intellectual Property)

53



--------------------------------------------------------------------------------



 



may be necessary to perfect a Lien on registered trademarks, trademark
applications, patents, patent applications and copyrights acquired by the Loan
Parties after the date hereof). Upon entry of the Pledge (as defined in the
Luxembourg Pledge Agreement) in the register of the shareholders of the European
Borrower as set forth in the Luxembourg Pledge Agreement, the Administrative
Agent will have a perfected pledge of, and first-priority security interest in,
the Shares (as defined in the Luxembourg Pledge Agreement). Such Lien and
security interest will be prior to any other Lien on any of the Collateral,
except in the case of Permitted Encumbrances.
               (b) Notwithstanding anything to the contrary herein, the Loan
Parties shall have no obligation to perfect Liens in the IP Collateral or any
other Intellectual Property in any jurisdiction other than the United States,
Canada or Luxembourg.
          5.20 Environmental Matters. Except as would not reasonably be expected
to have a Material Adverse Effect, as of the Closing Date: (a) there are no
Hazardous Materials or underground storage tanks in, on, or under any property
of any Parent or any of its Subsidiaries, except those that are in compliance
with all Environmental Laws and with permits issued pursuant thereto; (b) there
are no outstanding releases of Hazardous Materials in, on, under or from any
property of the Parent or any of its Subsidiaries in violation of applicable
Environmental Law; (c) there is no violation of Environmental Laws, or with
permits issued pursuant thereto by Parent or any of its Subsidiaries which has
not been fully resolved; (d) none of the Parent or any of its Subsidiaries has
received any written notice that remains outstanding from any Person (including
but not limited to a Governmental Authority) alleging liability of the Parent or
any of its Subsidiaries under any Environmental Law.
          5.21 Absence of Insolvency Proceedings. As of the Closing Date,
neither the Parent nor any of its Subsidiaries has instituted or consented to
the institution of any proceeding under any Debtor Relief Law, and no proceeding
under any Debtor Relief Law relating to it or to all or any material part of its
property has been instituted without its consent.
          5.22 Capitalization. Schedule 5.22 sets forth, as of the Closing Date
(after giving effect to the transactions to occur on the Closing Date), (a) the
ownership of the Borrower and each Guarantor (other than the Parent), after
giving effect to the transactions contemplated hereby and (b) the number of all
(i) authorized shares of common stock of the Parent, (ii) outstanding shares of
common stock of the Parent, (iii) authorized and unissued shares of common stock
of Parent reserved for issuance, and (iv) warrants, rights, options and
convertible or exchangeable securities of the Parent outstanding (and the number
of shares of common stock of the Parent into which or for which such items are
exercisable, convertible or exchangeable).
          5.23 No Amendment to Services Fee Agreements. No provision of either
Services Fee Agreement has been amended, modified or waived in a manner
materially adverse to the Credit Parties.
          5.24 Compliance with Money Laundering Laws. The operations of the Loan
Parties are conducted in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the money laundering
statutes of all jurisdictions in which any of them operate, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving any Loan Party with respect to the Money Laundering Laws which would
be expected to have a Material Adverse Effect is pending or, to the best
knowledge of the Loan Parties, threatened.

54



--------------------------------------------------------------------------------



 



          5.25 No Default. As of the Closing Date, none of the Parent or any of
its Subsidiaries will be in material default under any Indebtedness.
ARTICLE VI
AFFIRMATIVE COVENANTS
          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than
contingent obligations for which a claim has not then been asserted), the Loan
Parties shall:
          6.01 Financial Statements. Deliver to the Administrative Agent (for
distribution to each Lender):
               (a) within ninety (90) days after the end of each Fiscal Year of
the Parent, (i) a Consolidated balance sheet of the Parent and its Subsidiaries
as at the end of such Fiscal Year, and the related Consolidated statements of
income or operations and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all prepared
in accordance with GAAP, such Consolidated statements to be audited and
accompanied by a report and opinion of a Registered Public Accounting Firm of
nationally recognized standing or otherwise reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and (ii) an Americas Consolidated and
consolidating balance sheet of the Parent and the Americas Subsidiaries as at
the end of such Fiscal Year, and the related Americas Consolidated and
consolidating statements of income or operations of the Parent and the Americas
Subsidiaries and Americas Consolidated cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year
(to the extent available), such consolidating statements to be certified by a
Responsible Officer of the Borrower or the Parent to the effect that such
statements are fairly stated in all material respects;
               (b) within forty-five (45) days after the end of each of the
first three Fiscal Quarters of each Fiscal Year of the Parent, (i) a
Consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such Fiscal Quarter, and the related Consolidated statements of income or
operations and cash flows for such Fiscal Quarter and for the portion of the
Parent’s Fiscal Year then ended, setting forth in each case in comparative form
the figures for (A) such period set forth in the projections delivered pursuant
to Section 6.01(d) hereof (if applicable), (B) the corresponding Fiscal Quarter
of the previous Fiscal Year and (C) the corresponding portion of the previous
Fiscal Year, such Consolidated statements to be certified by a Responsible
Officer of the Parent or the Borrower as fairly presenting the financial
condition, results of operations and cash flows of the Parent and its
Subsidiaries as of the end of such Fiscal Quarter in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
and (ii) an Americas Consolidated and consolidating balance sheet of the Parent
and the Americas Subsidiaries as at the end of such Fiscal Quarter, and the
related Americas Consolidated and consolidating statements of income or
operations of the Parent and the Americas Subsidiaries and an Americas
Consolidated cash flows for such Fiscal Quarter and for the portion of the
Parent’s Fiscal Year then ended, setting forth in each case in comparative form
the figures for (A) such period set forth in the projections delivered pursuant
to Section 6.01(d) hereof (to the extent available), (B) the corresponding
Fiscal Quarter of the previous Fiscal Year (to the extent available) and (C) the
corresponding portion of the previous Fiscal Year (to the extent available),
such Americas Consolidated statements to be certified by a Responsible Officer
of the Borrower or the Parent as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Parent and the
Americas Subsidiaries as of the end of such Fiscal Quarter;

55



--------------------------------------------------------------------------------



 



               (c) within thirty (30) days after the end of each of the first
two Fiscal Months of each Fiscal Quarter of the Parent (commencing with the
first such Fiscal Month which occurs after the first full six (6) months
following the Closing Date), a financial report for the immediately preceding
Fiscal Month in a format reasonably satisfactory to the Administrative Agent;
               (d) as soon as available and in any event no later than fifteen
(15) days prior to the end of the Fiscal Year ending on October 31, 2009, and no
later than within forty-five (45) days prior to the end of each Fiscal Year
thereafter, a copy of the approved annual budget of the Parent and its
Subsidiaries for the immediately following Fiscal Year;
               (e) on Friday of any week during which Domestic Availability is
less than $30,000,000, a thirteen (13)-week cash flow forecast (it being agreed
that for all purposes of this Section 6.01(e), if the Friday on which a report
is due is not a Business Day, then such report shall be required to be delivered
no later than the immediately succeeding Business Day); and
               (f) (i) copies of any reports and other written information
delivered to the administrative agent under the ABL Credit Agreement and any
agent under the French Credit Agreement and (ii) upon the request of the
Administrative Agent, to the lenders or their respective agents under the credit
facilities of certain Subsidiaries of the Parent organized in Japan and
Australia.
          6.02 Certificates; Other Information. Deliver to the Administrative
Agent (for distribution to each Lender):
               (a) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower or the Parent;
               (b) promptly upon receipt, copies of any detailed audit reports
or management letters submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by its Registered Public
Accounting Firm in connection with any annual or interim audit of any of them;
               (c) promptly after the same are available, copies of each
financial statement or other report which any Loan Party files with the SEC and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto
               (d) within the time periods required by the Intellectual Property
Security Agreement, such notifications as are required pursuant to the
provisions of the Intellectual Property Security Agreement; and
               (e) promptly, such additional information regarding the financial
condition or operations of any Loan Party or any Subsidiary as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b), or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent has
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent);

56



--------------------------------------------------------------------------------



 



provided that the Borrower shall deliver paper copies of such documents to the
Administrative Agent or Lender that requests the Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Loan Parties with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
Each Lender that is Controlled directly or indirectly by an investment fund
Controlled by Rhône Capital III L.L.C. that is intended to qualify as a “venture
capital operating company” (within the meaning of Labor Reg. § 2510.3-101), and
that requires “management rights” (within the meaning of Labor Reg. §
2510.3-101(d)(3)(ii)) in the Borrower or its Subsidiaries to continue its
qualification as such a venture capital operating company shall be provided,
upon written request from such Lender, with rights in regard to the management
of the Borrower or its Subsidiaries to the extent necessary to cause such Lender
not to lose its status as such a venture capital operating company by reason of
the transactions contemplated by this Agreement. In any event, without limiting
the preceding sentence, until the earlier of the Maturity Date and the date the
Loans are assigned by such Lender, these rights shall include without
limitation, upon written request from such Lender: (i) reasonable advance notice
of any significant business matter of the Parent or the Borrower, provided that,
such notice obligation shall be deemed satisfied so long as any director
appointed by such Lender serves on the Parent’s board of directors; provided,
further, that, in the event the immediately preceding proviso does not
apply, such Lender shall not be entitled to such notice if, based on the advice
of the Borrower’s counsel, any such disclosure (x) would violate applicable law
or confidentiality obligations with third parties or would jeopardize
attorney-client privilege, (y) would require public disclosure of information at
a time when such information is not otherwise required to be disclosed or (z)
relates to any Investment, merger or Disposition of any significant assets or
any other extraordinary transaction, and (ii) upon reasonable advance notice to
the Parent and the Borrower and during normal business hours, the reasonable
opportunity to consult with and discuss the business and affairs of the Parent
and the Borrower with the Parent’s and the Borrower’s officers and senior
employees and the reasonable opportunity to make recommendations with respect to
the business and affairs of the Parent and the Borrower, recognizing that the
ultimate discretion with respect to all such matters shall be retained by the
Parent and the Borrower and their respective boards of directors.
          6.03 Notices. Promptly, and in any event within five (5) Business Days
after any Responsible Officer of any Loan Party obtains knowledge thereof,
notify the Administrative Agent:
               (a) of the occurrence of any Default;
               (b) of any matter that has resulted or would reasonably be
expected to result in a Material Adverse Effect;
               (c) of the occurrence of (i) any ERISA Event, (ii) a Pension Plan
having any Unfunded Pension Liability, or (iii) the imposition of any withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan;
               (d) of the discharge by any Loan Party of its present Registered
Public Accounting Firm or any withdrawal or resignation by such Registered
Public Accounting Firm; and
               (e) of any casualty or other insured damage to any material
portion of the Collateral or the commencement of any action or proceeding for
the taking of any interest in a material portion of the Collateral under power
of eminent domain or by condemnation or similar proceeding or if any material
portion of the Collateral is damaged or destroyed.

57



--------------------------------------------------------------------------------



 



Each notice pursuant to clauses (a) through (e) of this Section 6.03 shall be
accompanied by a statement of a Responsible Officer of the Borrower or the
Parent setting forth details of the event or occurrence referred to therein and
stating what action the Borrower has taken and proposes to take with respect
thereto.
          6.04 Payment of Obligations. Pay and discharge as the same shall
become due and payable: (a) all Tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, and (b) all lawful claims
(including, without limitation, claims of landlords, warehousemen, customs
brokers, and carriers) which, if unpaid, would by law become a Lien upon its
property, except, in each case, where (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and such Loan Party
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, or (ii) the failure to pay or discharge the same would not reasonably
be expected to result in a Material Adverse Effect.
          6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except (i) to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 7.04 or 7.05; (c) preserve,
renew, maintain and protect its Intellectual Property in accordance with the
requirements of the Intellectual Property Security Agreement; and (d) maintain
in all material respects the quality of products and services offered under any
material trademark or service mark at a level that is equal to or better than
the level of quality associated with such products and services as of the date
hereof unless the Loan Party that owns the applicable material trademark or
service mark determines in its reasonable business judgment that the standard of
quality shall be modified and takes reasonable measures to ensure that all
licensed users of such trademarks or service marks employ substantially similar
standards of quality.
          6.06 Maintenance of Properties. With respect to each of themselves
and, in the case of the Parent, cause each of the European Borrower, QS
Holdings, 54th Street and the Subsidiaries of 54th Street to: (a) maintain,
preserve and protect all of its tangible properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear and casualty or condemnation events excepted to the extent that failure
to do so would not reasonably be expected to have a Material Adverse Effect; and
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
          6.07 Maintenance of Insurance.
               (a) Maintain with financially sound and reputable insurance
companies (which insurance companies are not Affiliates of the Loan Parties),
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business and operating in the same or similar locations or as is required by
applicable Law, of such types and in such amounts as are customarily carried
under similar circumstances by such other Persons.
               (b) In each case subject to Section 6.16: (i) fire and extended
coverage policies maintained with respect to any Collateral shall name the
Administrative Agent as a loss payee; (ii) commercial general liability policies
shall be endorsed to name the Administrative Agent as an additional insured.
Business interruption policies shall name the Administrative Agent as a loss
payee; and (iii) each such policy referred to in this Section 6.07(b) shall also
provide that it shall not be canceled, modified or

58



--------------------------------------------------------------------------------



 



not renewed (A) by reason of nonpayment of premium except upon such insurer
endeavoring to provide not less than thirty (30) days’ prior written notice
thereof to the Administrative Agent or (B) for any other reason except upon not
less than thirty (30) days’ prior written notice thereof by the insurer to the
Administrative Agent.
          6.08 Compliance with Laws. With respect to each of themselves and, in
the case of the Parent, cause each of the European Borrower, QS Holdings, 54th
Street and the Subsidiaries of 54th Street to, comply with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its business or property, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been set aside and maintained by the Loan Parties in accordance
with GAAP; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.
          6.09 Books and Records; Accountants. With respect to each of
themselves and, in the case of the Parent, cause each of the European Borrower,
QS Holdings, 54th Street and the Subsidiaries of 54th Street to, maintain proper
books of record and account, in which entries that are true and correct in all
material respects and in conformity with GAAP consistently applied shall be made
of all material financial transactions and matters involving the assets and
business of the Loan Parties.
          6.10 Inspection Rights.
               (a) Permit representatives and independent contractors of the
Administrative Agent (acting in consultation with the Administrative Agent) to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
Registered Public Accounting Firm, all at the expense of the Loan Parties and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower.
               (b) Notwithstanding anything to the contrary in this
Section 6.10, none of the Parent or any of its Subsidiaries will be required to
disclose, permit the inspection, examination or making of extracts, or
discussion of, any documents, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information unless and
until the Administrative Agent executes an appropriate non-disclosure agreement,
(ii) in respect of which disclosure to the Administrative Agent (or any
representative) is then prohibited by Law or any agreement binding on the Parent
or any of its Subsidiaries or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work-product
          6.11 Use of Proceeds. Use the proceeds of the Loans (a) to refinance
Indebtedness of the Parent and its Subsidiaries under the Existing Credit
Agreement, (b) to finance transaction fees and expenses related hereto, and
(c) for other general corporate purposes of the Loan Parties and their
Subsidiaries, in each case to the extent not prohibited by the Loan Documents.
          6.12 Additional Loan Parties. Notify the Administrative Agent at the
time that any Person becomes a Material Subsidiary of any Loan Party, and
promptly thereafter (and in any event within thirty (30) days or such longer
period as the Administrative Agent may agree): (a) cause any such Person which
is a Domestic Subsidiary that is a Wholly Owned Subsidiary and not an Immaterial
Subsidiary to (i) become a Guarantor by executing and delivering to the
Administrative Agent a Facility Guaranty (or a counterpart or supplement
thereto), (ii) grant a Lien on such Person’s assets to secure the Obligations to
the extent required by, and subject to the limitations set forth in, the
Security Documents,

59



--------------------------------------------------------------------------------



 



and (iii) deliver to the Administrative Agent documents of the types referred to
in clauses (iii) and (iv) of Section 4.01(a) and, if reasonably requested by the
Administrative Agent, customary opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in this clause (a)); and (b) if
any Equity Interests or Indebtedness of such Person are owned by any Loan Party,
such Loan Party shall pledge such Equity Interests and promissory notes
evidencing such Indebtedness (if any) to the extent and in the manner and format
required by the Pledge Agreement or the Security Agreement; provided that, in
the case of any such Person that is a Foreign Subsidiary that is a CFC no more
than 66% of the total combined voting power of all classes of stock entitled to
vote in or of such Person shall be pledged or similarly hypothecated pursuant to
this Section 6.12. In no event shall compliance with this Section 6.12 waive or
be deemed a waiver or Consent to any transaction giving rise to the need to
comply with this Section 6.12 if such transaction was not otherwise permitted by
this Agreement.
          6.13 Information Regarding the Collateral. Furnish to the
Administrative Agent at least ten (10) days’ (or such shorter period as the
Administrative Agent shall agree) prior written notice of any change in: (i) any
Loan Party’s legal name; (ii) the location of any Loan Party’s chief executive
office or its principal place of business; (iii) any Loan Party’s organizational
type or jurisdiction of organization; or (iv) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization. The Loan Parties agree not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or otherwise that are required in order for the Collateral Agent
to continue following such change, to have a valid, legal and perfected security
interest in the Collateral for its own benefit and the benefit of the other
Credit Parties (to the extent a security interest in such Collateral can be
perfected by the filing of a financing statement under the UCC).
          6.14 Environmental Laws. Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, (a) conduct its
operations in compliance with all Environmental Laws; (b) obtain and renew all
Environmental Permits required for its operations; and (c) implement any and all
investigation, remediation, removal and response actions to prevent or remediate
the release of any Hazardous Materials on, at, or from any of its Real Estate,
except where a requirement of Environmental Law is being contested in good faith
and by proper proceedings and adequate reserves have been set aside and are
being maintained by the Loan Parties or any of its Subsidiaries with respect to
such circumstances in accordance with GAAP.
          6.15 Further Assurances.
               (a) Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any applicable Law, or which the Administrative Agent may
reasonably request, to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Loan Parties and to the extent required
by, and subject to the limitations set forth in, the Security Documents and this
Agreement.
               (b) If any material personal property assets are acquired by any
Loan Party after the Closing Date (other than assets constituting Collateral
under the Security Documents that become subject to the Lien of the Security
Documents upon acquisition thereof), notify the Administrative Agent thereof (in
the case of IP Collateral, within the time frames set forth in Section 6.02(d)),
and the Loan Parties will cause such assets to be subjected to a perfected Lien
securing the Obligations and will take such actions as shall be necessary or
shall be requested by the Administrative Agent to grant and perfect such Liens,
in each case to the extent required by, and subject to the limitations

60



--------------------------------------------------------------------------------



 



set forth in, the Security Documents and this Agreement, all at the expense of
the Loan Parties. In no event shall compliance with this Section 6.15(b) waive
or be deemed a waiver or Consent to any transaction giving rise to the need to
comply with this Section 6.15(b) if such transaction was not otherwise permitted
by this Agreement.
               (c) If, after the Closing Date, any Loan Party acquires a fee
interest in real property located in the United States with a fair market value
of $5.0 million or more (other than to the extent such real property was
financed through the incurrence of any Indebtedness permitted by Section 7.03),
such Loan Party shall notify the Administrative Agent and, if requested by
Required Lenders or Administrative Agent, take such actions and execute such
documents as the Administrative Agent shall reasonably require to create a
mortgage Lien on such real property.
          6.16 Post-Closing Matters. Take the actions set forth on Schedule 6.16
by the applicable date set forth for each such action thereon.
ARTICLE VII
NEGATIVE COVENANTS
          So long as any Lender shall have any Commitment hereunder or any Loan
or other Obligation hereunder shall remain unpaid or unsatisfied (other than
contingent obligations for which a claim has not been asserted):
          7.01 Liens. No Loan Party shall create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, other than, as to all of the above, Permitted
Encumbrances. Notwithstanding the foregoing, the European Borrower and 54th
Street and Subsidiaries of 54th Street shall not be permitted to grant any
security interest in their respective shares or assets other than (i) pursuant
to the Loan Documents, (ii) pursuant to the Loan Documents (as defined in the
Euro Term Loan Credit Agreement), (iii) pursuant to the Loan Documents (as
defined in the ABL Credit Agreement) and (iv) in the case of a Specified
Subsidiary, Permitted Specified Subsidiary Encumbrances.
          7.02 Investments. No Loan Party shall make any Investments, except
Permitted Investments.
          7.03 Indebtedness. No Loan Party shall, nor shall it permit any
Subsidiary to, incur any Indebtedness, except Permitted Indebtedness.
Notwithstanding the foregoing, other than intercompany transfers among the
Subsidiaries of 54th Street and transfers to the European Borrower (including
intermediate transfers to 54th Street in order to effectuate transfers to the
European Borrower), the European Borrower and 54th Street and Subsidiaries of
54th Street shall not be permitted to incur any Indebtedness other than
(i) pursuant to the Loan Documents (as defined in the Euro Term Loan Credit
Agreement), (ii) pursuant to the Loan Documents (as defined in the ABL Credit
Agreement), and (iii) any Specified Subsidiary may incur Permitted Specified
Subsidiary Indebtedness. The accrual of interest and the accretion or
amortization of original issue discount on Indebtedness and the payment of
interest in the form of additional Indebtedness originally incurred in
accordance with this Section 7.03 will not constitute an incurrence of
Indebtedness. For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, the Dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on (i) for existing Indebtedness, the relevant exchange rate applied for
purposes of preparing the most recent balance sheet filed by the Parent with the
SEC, and (ii) for the Indebtedness being incurred, the relevant currency
exchange rate in effect on the date such Indebtedness is incurred, in the case
of term debt, or first committed, in the case of

61



--------------------------------------------------------------------------------



 



revolving credit debt; provided that if such Indebtedness is incurred to extend,
replace, refund, refinance, renew or defease other Indebtedness denominated in a
foreign currency, and such extension, replacement, refunding, refinancing,
renewal or defeasance would cause the applicable Dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased based on the relevant exchange rate
applied for purposes of preparing the most recent balance sheet filed by the
Parent with the SEC.
          7.04 Fundamental Changes. No Loan Party shall merge, dissolve,
liquidate, consolidate with or into another Person, except that:
               (a) (i) any Loan Party (other than the Parent) or any Subsidiary
which is a Loan Party may merge or consolidate with or into any other Subsidiary
which is a Loan Party, provided that in any merger or consolidation involving
the Borrower, the Borrower shall be the continuing or surviving Person, and
(ii) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to another Loan Party other than the Parent;
               (b) any Loan Party may consummate any of following transactions,
provided that such transaction is otherwise permitted as a Permitted Investment,
Permitted Acquisition or Permitted Disposition: (i) any Subsidiary which is not
a Loan Party may merge or consolidate with or into a Loan Party, provided that a
Loan Party shall be the continuing or surviving Person and that any Indebtedness
incurred as a result of such fundamental change is Permitted Indebtedness, and
(ii) so long as no Default exists or would immediately result therefrom, any
Loan Party may merge with or into or consolidate with any other Person or permit
any other Person to merge with or into or consolidate with it; provided that a
Loan Party is the surviving Person; and
               (c) any Guarantor (other than the Parent) may liquidate or
dissolve or change its legal form if the Parent determines in good faith that
such action is in the best interests of the Parent and its Subsidiaries and is
not materially disadvantageous to the Lenders.
          7.05 Dispositions. No Loan Party shall make any Disposition, except
Permitted Dispositions. To the extent any Collateral is Disposed of as permitted
by this Section 7.05 to any Person other than any Loan Party, such Collateral
shall be sold free and clear of the Liens created by the Loan Documents.
          7.06 Restricted Payments. No Loan Party shall declare or make any
Restricted Payment, except:
               (a) any Loan Party may make Restricted Payments to any other Loan
Party; provided, however, that any Restricted Payment made by any Loan Party to
the Parent shall be conditional upon, and made substantially simultaneously
with, (i) a transfer by the Parent to a Loan Party that is a Subsidiary of the
Borrower or the Borrower, or (ii) a transfer by the Parent to a Subsidiary that
is not a Loan Party in connection with a Permitted Investment, in each case in
an amount equal to such Restricted Payment;
               (b) any Loan Party may declare and make dividend payments or
other distributions payable solely in its Equity Interests (other than
Disqualified Stock not otherwise permitted by Section 7.03);

62



--------------------------------------------------------------------------------



 



               (c) to the extent constituting Restricted Payments, the Loan
Parties may enter into and consummate transactions permitted by Section 7.02 or
7.04;
               (d) in the case of the Parent, repurchases of Equity Interests in
the Parent deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;
               (e) the Parent may pay for and otherwise effect the repurchase,
retirement or other acquisition or retirement for value of Equity Interests of
the Parent by any employee, director or officer of the Parent or any of its
Subsidiaries pursuant to any equity plan, stock option plan or any other benefit
plan or any agreement with any employee, director or officer of the Parent or
any of its Subsidiaries; provided that the aggregate amount of Restricted
Payments made pursuant to this clause (e) shall not exceed $5,000,000 in any
fiscal year;
               (f) any Loan Party may (i) pay cash in lieu of fractional Equity
Interests in connection with any dividend, split or combination thereof or any
Permitted Investment and (ii) honor any conversion request by a holder of
convertible Indebtedness and make cash payments in lieu of fractional shares in
connection with any such conversion; and
               (g) any Restricted Payments permitted under the Senior Notes
Indenture as in effect on the date hereof (and without regard to any waivers or
consents that may be obtained thereunder after the date hereof); provided that
no such payments made to a Subsidiary or the shareholders thereof that is not an
Americas Subsidiary shall exceed $10,000,000 in the aggregate at any one time
outstanding when aggregated with any Investments made under clause (l)(v) of the
definition of “Permitted Investments”.
          7.07 Prepayments of Subordinated Indebtedness. No Loan Party shall
voluntarily prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner any Subordinated Indebtedness, or make
any payment in violation of any subordination terms of any Subordinated
Indebtedness, except refinancings and refundings of such Subordinated
Indebtedness to the extent permitted hereunder.
          7.08 Change in Nature of Business. No Loan Party shall engage in any
line of business substantially different from the lines of business conducted by
such Loan Party on the date hereof or any business reasonably related,
ancillary, complementary or incidental thereto.
          7.09 Transactions with Affiliates. No Loan Party shall enter into,
renew, extend or be a party to any transaction of any kind with any Affiliate of
any Loan Party, whether or not in the ordinary course of business, other than on
fair and reasonable terms substantially as favorable to the Loan Parties as
would be obtainable by the Loan Parties at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to (a) a transaction between or among the Loan
Parties not prohibited hereunder; (b) transactions not otherwise prohibited
hereunder between or among the Parent or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction; (c) Restricted Payments
permitted under Section 7.06; (d) the transactions occurring on the Closing Date
and the payment of fees and expenses related thereto; (e) the issuance of Equity
Interests in the Parent to any officer, director, employee or consultant of the
Parent or any of its Subsidiaries; (f) transactions, arrangements,
reimbursements and indemnities permitted between or among such parties under
this Agreement; (g) the payment of reasonable fees and out-of-pocket costs to
directors, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Parent or any of its Subsidiaries; (h) any issuances of securities of the Parent
(other than Disqualified Stock) or other payments, awards or grants in cash,
securities or

63



--------------------------------------------------------------------------------



 



otherwise pursuant to, or the funding of, employment agreements, stock options
and stock ownership plans (in each case in respect of Equity Interests in the
Parent) of the Parent or any of its Subsidiaries; or (i) transactions not
otherwise prohibited hereunder between the Parent or any Subsidiary and Rhône
Capital III L.P. or any of its Affiliates.
          7.10 Burdensome Agreements. No Loan Party shall enter into or permit
to exist any Contractual Obligation (other than (w) the Senior Note Indenture,
(x) this Agreement or any other Loan Document, (y) the ABL Credit Agreement or
any document relating thereto, or (z) the Euro Term Loan Credit Agreement or any
document relating thereto) that limits the ability (i) of any Loan Party to make
Restricted Payments to any Loan Party or (ii) of the Loan Parties to create,
incur, assume or suffer to exist Liens on property of such Person in favor of
the Administrative Agent under the Loan Documents; provided, however, that none
of the foregoing shall prohibit (A) any negative pledge incurred or provided in
favor of any holder of Indebtedness described under clauses (h) and (u) of the
definition of Permitted Encumbrances permitted hereunder solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness; (B) customary anti-assignment provisions in contracts
restricting the assignment thereof or in contracts for the Disposition of any
assets or any Person, provided that the restrictions in any such contract shall
apply only to the assets or Person that is to be Disposed of; (C) customary
provisions in leases of real property that prohibit mortgages or pledges of the
lessee’s interest under such lease or restricting subletting or assignment of
such lease; (D) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures to the extent such joint
ventures are not prohibited hereunder; (E) customary restrictions arising under
licenses and other contracts entered into in the ordinary course of business to
the extent permitted hereunder; (F) customary restrictions under Guarantees of
the Parent in connection with the French Credit Agreement; (G) Contractual
Obligations which (x) exist on the date hereof and (to the extent not otherwise
permitted by this Section 7.10) are listed on Schedule 7.10 hereto and (y) to
the extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted renewal, extension or refinancing of such Indebtedness so long as such
renewal, extension or refinancing does not materially expand the scope of such
Contractual Obligation in an manner adverse to the Lenders; or (H) Contractual
Obligations which are binding on a Subsidiary at the time such Subsidiary first
becomes a Subsidiary, so long as such Contractual Obligations were not entered
into in contemplation of such Person becoming a Subsidiary.
          7.11 ERISA. No Loan Party shall, and each Loan Party shall ensure that
each ERISA Affiliate shall not (a) terminate any Plan so as to incur any
liability to the PBGC, (b) fail to pay to any Plan any material contribution
which it is obligated to pay under the terms of such Plan for a period of
30 days, or (c) allow or suffer to exist any ERISA Event to the extent that the
occurrence or nonoccurrence of such event or condition is within the control of
any Loan Party or ERISA Affiliate and would reasonably be expected to result in
a Material Adverse Effect.
          7.12 Amendment of Organization Documents. No Loan Party shall amend,
modify or waive any Loan Party’s rights under its Organization Documents (a) in
a manner materially adverse to the Credit Parties or (b) in any manner that
would cause a Material Adverse Effect.
          7.13 Fiscal Year. No Loan Party shall change the Fiscal Year of any
Loan Party without the prior consent of the Administrative Agent, except as
required by GAAP.
          7.14 Financial Covenants.
               (a) Minimum Americas Consolidated EBITDA. The Loan Parties shall
not permit Americas Consolidated EBITDA for any Measurement Period, calculated
as of the last day of any

64



--------------------------------------------------------------------------------



 



Measurement Period ending on any of the dates specified below, to be less than
the correlative amount indicated.

          Measurement Period Ending   Americas Consolidated EBITDA
January 31, 2010
  $ 20,000,000  
April 30, 2010
  $ 20,000,000  
July 31, 2010
  $ 30,000,000  
October 31, 2010
  $ 40,000,000  
January 31, 2011
  $ 45,000,000  
April 30, 2011
  $ 50,000,000  
July 31, 2011
  $ 55,000,000  
October 31, 2011
  $ 65,000,000  
January 31, 2012
  $ 70,000,000  
April 30, 2012
  $ 75,000,000  
July 31, 2012
  $ 80,000,000  
October 31, 2012 and the last day of each Fiscal Quarter thereafter
  $ 85,000,000  

               (b) Availability. The Loan Parties shall not permit Domestic
Availability at any time to be less than seven and one half percent (7.5%) of
the Total Loan Cap.
          7.15 Restrictions on QS Holdings. The Parent shall cause QS Holdings
not to (i) issue, create, assume, incur, or otherwise become liable for, or
permit to exist, any Indebtedness (other than intercompany Indebtedness owed to
Quiksilver International Pty. Ltd., the European Borrower, 54th Street or one of
its Subsidiaries outstanding on the Closing Date), (ii) grant any Liens in
respect of the Indebtedness or other obligations of any other Person except
pursuant to the documentation relating to the French Credit Agreement (including
the pledge of Equity Interests in Biarritz Holdings S.à r.l) and documentation
relating to the Euro Term Loan Credit Agreement, (iii) enter into any commitment
to contribute capital to, or purchase securities from, any other Person,
(iv) undertake capital expenditures, (v) to the fullest extent permitted by law,
dissolve or liquidate or consolidate or merge with or into any other entity in
whole or in part or (vi) engage in any business other than (A) holding the
Equity Interests of 54th Street and Biarritz Holdings S.à r. l. and its other
Subsidiaries as of the Closing Date and intercompany receivables, (B) entry
into, and performance of obligations under, documentation relating to the French
Credit Agreement on terms contemplated by the French Credit Agreement as in
effect on the date hereof or otherwise no more adverse to the Lenders than such
terms as in effect on the date hereof, (C) entry into, and performance of
obligations under, documentation relating to the Euro Term Loan Credit
Agreement, (D) activities relating to ownership, licensing and sublicensing of
Intellectual Property and defense and prosecution thereof, (E) maintenance of
its existence, including the ability to incur fees, costs and expenses relating
to such maintenance, (F) participating in tax, accounting and other
administrative matters as a member of the consolidated group of the Parent and
its Subsidiaries, (G) incurring fees, costs and expenses for legal, tax and
accounting issues of QS Holdings, (H) the performance of obligations under and
compliance with its Organization Documents, or any applicable law, ordinance,
regulation, rule, order, judgment, decree or permit, including, without
limitation, as a result of or in connection with the activities of the Borrower
or its Subsidiaries, (I) activities relating to intercompany Indebtedness
outstanding on the Closing Date and (J) incurrence of, and compliance with, tax
obligations in connection with any of the foregoing. The Parent shall cause QS
Holdings to do all things necessary to observe organizational formalities and
preserve its existence.

65



--------------------------------------------------------------------------------



 



ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
          8.01 Events of Default. Any of the following shall constitute an
“Event of Default”:
               (a) Non-Payment. The Borrower or any other Loan Party fails to
pay when and as required to be paid herein: (i) any amount of principal of any
Loan, or (ii) any interest on any Loan, which failure continues for three
(3) Business Days, or (iii) any other amount payable hereunder or under any
other Loan Document, which failure continues for five (5) Business Days; or
               (b) Specific Covenants. Any Loan Party fails to perform or
observe any term, covenant or agreement contained in Article VII; or
               (c) Other Defaults. Any Loan Party fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after notice thereof by the
Administrative Agent to the Borrower; or
               (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document shall be
incorrect or misleading in any material respect when made or deemed made; or
               (e) Cross-Default; Cross-Acceleration. (i) Any Loan Party or any
Subsidiary thereof (A) fails to make any payment when due, after giving effect
to any applicable grace period (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise), in respect of any Material
Indebtedness; (B) fails to observe or perform any other agreement or condition
relating to any such Material Indebtedness (excluding Indebtedness under the
French Credit Agreement) or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Material Indebtedness (excluding Indebtedness under the French Credit Agreement)
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, in each case prior to its stated maturity; provided
that any such failure is unremedied and is not waived by the holders of such
Indebtedness; provided, further, that the foregoing clause (i)(B) shall not
apply to (x) secured Indebtedness of a Loan Party or a Subsidiary that becomes
due upon the sale or transfer by such Loan Party or Subsidiary of the property
or assets securing such Indebtedness, or (y) scheduled payments, defeasances or
redemptions of Indebtedness on the dates set forth in the instruments and
agreements governing such Indebtedness; or (C) fails to observe or perform any
other agreement or condition relating to the French Credit Agreement or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or permit to cause, the lenders thereunder, with the giving of
notice if required, to declare the Indebtedness under the French Credit
Agreement due and payable prior to its stated maturity; provided that any such
failure related to a non-payment agreement or condition is unremedied and not
waived by the lenders thereunder for 30 days following the relevant date on
which the failure occurred; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is an Affected Party (as so defined) and,
in

66



--------------------------------------------------------------------------------



 



either event, the Swap Termination Value owed by the Loan Party or such
Subsidiary as a result thereof is greater than $15,000,000; provided that such
failure is unremedied and is not waived by the applicable counterparty to such
Swap Contract; or
               (f) Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries (other than any Immaterial Subsidiary but including any group of
two or more Immaterial Subsidiaries that on a combined basis would be, as of the
last day of the most recently ended Fiscal Quarter of the Parent for which
financial statements are available, a Material Subsidiary) institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is otherwise appointed and the appointment
continues undischarged, undismissed or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or
               (g) Judgments. There is entered against any Loan Party or any
Subsidiary thereof one or more final judgments for the payment of money in an
aggregate amount (as to all such final judgments) exceeding $10,000,000 (to the
extent (i) not covered by independent third-party insurance or (ii) not paid)
and such final judgment is not, within sixty (60) days after the entry thereof,
satisfied, vacated, discharged or execution thereof stayed or bonded pending
appeal, or such judgment is not satisfied, vacated or discharged prior to the
expiration of any such stay; or
               (h) ERISA. (i) One or more ERISA Events occur with respect to a
Plan which individually or in the aggregate has resulted or could reasonably be
expected to result in liability of any Loan Party or ERISA Affiliate in an
aggregate amount in excess of $10,000,000 or which would reasonably be expected
to result in a Material Adverse Effect, or (ii) a Loan Party or any ERISA
Affiliate fails to pay when due, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $10,000,000 or which would reasonably be
expected to result in a Material Adverse Effect; or
               (i) Invalidity of Loan Documents. (i) Any material provision of
any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder (including as a
result of a transaction permitted under Section 7.04 or 7.05) or as a result of
acts or omissions by the Administrative Agent or any Lender or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party or any Subsidiary contests in any manner the validity or enforceability of
any provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be, or shall be asserted by any Loan
Party or any Subsidiary not to be, a valid and perfected Lien on any Collateral
(other than an immaterial portion of the Collateral), with the priority required
by the applicable Security Document other than pursuant to the terms hereof or
thereof (including as a result of a transaction permitted under Section 7.04 or
7.05) except to the extent resulting from the failure of the Administrative
Agent or the Collateral Agent to file UCC continuation statements or to maintain
“control” (as such term is defined in the UCC), as applicable; or

67



--------------------------------------------------------------------------------



 



               (j) Guaranty. The termination or attempted termination by any
Loan Party of any Facility Guaranty except as expressly permitted or
contemplated hereunder or under any other Loan Document; or
               (k) Subordination. (i) The subordination provisions of the
documents evidencing or governing any Subordinated Indebtedness (the
“Subordination Provisions”) shall, in whole or in part, terminate, cease to be
effective except in accordance with its terms; or (ii) the Borrower or any other
Loan Party shall disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Credit Parties, or
(C) that all payments of principal of or premium and interest on the applicable
Subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions; or
               (l) Amendment to Services Fee Agreements. Any provision of either
Services Fee Agreement is amended, modified or waived in a manner materially
adverse to the Credit Parties; or
               (m) Board of Directors. The board of directors of the Parent
fails to nominate, or the Parent fails to vote its proxies in favor of, any
director proposed by Triton Onshore SPV L.P. or Triton Coinvestment SPV L.P. in
accordance with the Warrants; or
               (n) COMI. The “centre of main interests” (within the meaning of
the EC Insolvency Regulation) of the European Borrower or 54th Street is at any
time not in Luxembourg; or
               (o) French Closing. The Closing Date (as defined in the French
Credit Agreement) does not occur on or prior to September 29, 2009 as a result
of the failure of a condition precedent in the French Credit Agreement; provided
that if (i) the Parent has advised the Administrative Agent in writing that it
believes in good faith such condition precedent will be satisfied no later than
October 31, 2009, (ii) the lenders under the French Credit Agreement have
entered into a new extension through October 31, 2009 on terms substantially
identical to the terms of the extension delivered to the Administrative Agent on
or prior to the date hereof in accordance with Section 4.01(w) and (iii) no
other material amendments have been made to the French Credit Agreement (other
than ones to which the Administrative Agent has consented) and no material
amendments to the French Credit Agreement requested by the lenders under the
French Credit Agreement are pending (other than ones to which the Administrative
Agent has consented) as of September 29, 2009, then no Event of Default shall be
deemed to occur under this Section 8.01(o) unless the Closing Date (as defined
in the French Credit Agreement) does not occur on or prior to October 31, 2009.
          8.02 Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of the
Required Lenders, take any or all of the following actions:
               (a) declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties; and
               (b) whether or not the maturity of the Obligations shall have
been accelerated pursuant hereto, proceed to protect, enforce and exercise all
rights and remedies of the Credit Parties under this Agreement, any of the other
Loan Documents or applicable Law,

68



--------------------------------------------------------------------------------



 



including, but not limited to, by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Credit Parties;
provided, however, that upon the entry of an order for relief with respect to
any Loan Party or any Subsidiary thereof under the Bankruptcy Code of the United
States of America, the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.
          No remedy herein is intended to be exclusive of any other remedy and
each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of Law.
          8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:
               First, to payment of that portion of the Obligations constituting
fees, indemnities, Credit Party Expenses and other amounts (including amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
               Second, to payment of that portion of the Obligations
constituting indemnities, Credit Party Expenses, and other amounts (other than
principal, interest and fees) payable to the Lenders (including amounts payable
under Article III), ratably among them in proportion to the amounts described in
this clause Second payable to them;
               Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and other Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;
               Fourth, to payment of that portion of the Obligations
constituting unpaid principal of the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;
               Fifth, to payment of all other Obligations, ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Fifth held by them; and
               Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Loan Parties or as otherwise required by Law.
ARTICLE IX
ADMINISTRATIVE AGENT AND LENDERS
          9.01 Appointment and Authority.
               (a) Each Lender hereby irrevocably designates Rhône Group L.L.C.
as Administrative Agent under this Agreement and the other Loan Documents. The
general administration of the Loan Documents shall be by the Administrative
Agent. The Lenders each hereby (a) irrevocably

69



--------------------------------------------------------------------------------



 



authorizes the Administrative Agent (i) to enter into the Loan Documents to
which it is a party, and (ii) at its discretion, to take or refrain from taking
such actions as agent on its behalf and to exercise or refrain from exercising
such powers under the Loan Documents as are delegated by the terms hereof or
thereof, as appropriate, together with all powers reasonably incidental thereto,
and (b) agrees and consents to all of the provisions of the Security Documents.
All Collateral shall be held or administered by the Administrative Agent (or its
duly-appointed agent) for its own benefit and for the ratable benefit of the
other Credit Parties. Any proceeds received by the Administrative Agent from the
foreclosure, sale, lease or other disposition of any of the Collateral and any
other proceeds received pursuant to the terms of the Security Documents or the
other Loan Documents shall be paid over to the Administrative Agent for
application as provided in this Agreement and the other Loan Documents. The
Administrative Agent shall have no duties or responsibilities except as set
forth in this Agreement and the other Loan Documents, nor shall it have any
fiduciary relationship with any other Credit Party, and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against the Administrative Agent.
               (b) The provisions of this Article IX are solely for the benefit
of the Administrative Agent and the Lenders, and no Loan Party or any Subsidiary
thereof shall have rights as a third party beneficiary of any of such provisions
(other than the provisions of Section 9.06).
          9.02 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in their capacity as a
Lender as any other Lender and may exercise the same as though they it was not
the Administrative Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Loan Parties or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.
          9.03 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
               (a) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;
               (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
respective opinion or the opinion of its counsel, may expose the Administrative
Agent to liability or that is contrary to any Loan Document or applicable Law;
and
               (c) shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Loan Parties or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

70



--------------------------------------------------------------------------------



 



The Administrative Agent shall not be liable to any Credit Party for any action
taken or not taken by it (i) with the Consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a final and non-appealable judgment of a court of competent
jurisdiction.
          The Administrative Agent shall not be deemed to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Loan Parties or a Lender. In the event that the
Administrative Agent obtains such actual knowledge or receives such a notice,
the Administrative Agent shall give prompt notice thereof to each of the other
Lenders. Upon the occurrence of an Event of Default, the Administrative Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders. Unless and until the
Administrative Agent shall have received such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to any such Default or Event of Default as they
shall deem advisable in the best interest of the Credit Parties. In no event
shall the Administrative Agent be required to comply with any such directions to
the extent that the Administrative Agent believes that its compliance with such
directions would be unlawful.
          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          9.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including, but not limited to, any electronic message, Internet
or intranet website posting or other distribution) believed by it to be genuine
and to have been signed, sent or otherwise authenticated by the proper Person.
The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received written notice to the contrary from such Lender prior
to the making of such Loan. The Administrative Agent may consult with legal
counsel (who may be counsel for any Loan Party), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
          9.05 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities as the Administrative Agent.

71



--------------------------------------------------------------------------------



 



          9.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give written notice of its resignation to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States and shall, unless an Event of
Default has occurred and is continuing at the time of such appointment, be
reasonably acceptable to the Borrower (whose consent shall not be unreasonably
withheld or delayed). Notwithstanding the foregoing, the Required Lenders shall
have the right to appoint a successor who is an Affiliate of Rhône Capital III
L.L.C. upon prior written notice to the Borrower but without consultation with
the Borrower, and such successor need not be a bank with an office in the United
States or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Administrative Agent
hereunder.
          9.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. The Administrative
Agent shall not have any duty or responsibility to provide any Credit Party with
any other credit or other information concerning the affairs, financial
condition or business of any Loan Party that may come into the possession of the
Administrative Agent.
          9.08 No Other Duties, Etc. Notwithstanding anything to the contrary in
this Agreement or any of the other Loan Documents, no Person who is or becomes
an Arranger shall have any powers, rights, duties, responsibilities or
liabilities with respect to this Agreement and the other Loan Documents.

72



--------------------------------------------------------------------------------



 



          9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
               (a) to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Administrative Agent and the other Credit Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Administrative Agent, such Credit Parties and their respective agents and
counsel and all other amounts due the Lenders, the Administrative Agent and such
Credit Parties under Section 10.04) allowed in such judicial proceeding; and
               (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.04.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
          9.10 Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize the Administrative Agent, and Administrative Agent agrees, at its
option and in its discretion:
               (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon payment in full of all
Obligations (other than contingent indemnification obligations for which no
claim has been asserted), (ii) that is Disposed of or to be Disposed of as part
of or in connection with any Disposition permitted hereunder or under any other
Loan Document, or (iii) if approved, authorized or ratified by the Required
Lenders in accordance with Section 10.01;
               (b) to subordinate any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by clause (h) of the definition of Permitted
Encumbrances; and
               (c) to release any Guarantor from its obligations under any
Facility Guaranty and each other applicable Loan Document if such Person ceases
to be a Subsidiary as a result of a transaction permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents) will

73



--------------------------------------------------------------------------------



 



confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Facility Guaranty and each other
applicable Loan Document pursuant to this Section 9.10. In each case as
specified in this Section 9.10, the Administrative Agent will, at the Loan
Parties’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and Lien granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
          9.11 Notice of Transfer. The Administrative Agent may deem and treat a
Lender party to this Agreement as the owner of such Lender’s portion of the
Loans and Commitments for all purposes, unless and until, and except to the
extent, an Assignment and Assumption shall have become effective as set forth in
Section 10.06.
          9.12 Agency for Perfection. The Administrative Agent and each Lender
hereby appoints the Administrative Agent and each other Lender as agent for the
purpose of perfecting Liens for the benefit of the Administrative Agent and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
applicable Law of the United States can be perfected only by possession. Should
any Lender (other than the Administrative Agent) obtain possession of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.
          9.13 Indemnification of Administrative Agent. The Lenders shall
indemnify the Administrative Agent (to the extent not reimbursed by the Loan
Parties and without limiting the obligations of Loan Parties hereunder), ratably
according to their Applicable Percentages, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted to be taken by the Administrative Agent in connection
therewith; provided, that no Lender shall be liable under this Section 9.13 for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
final and nonappealable judgment of a court of competent jurisdiction.
          9.14 Relation among Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender.
          9.15 Defaulting Lender
               (a) If for any reason any Lender shall fail or refuse to abide by
its obligations under this Agreement, and such failure is not cured within two
(2) Business Days of receipt from the Administrative Agent of written notice
thereof, then, in addition to the rights and remedies that may be available to
the other Credit Parties, the Loan Parties or any other party at law or in
equity, and not at limitation thereof, such Defaulting Lender’s right to
participate in the administration of, or decision-making rights related to, the
Obligations, this Agreement or the other Loan Documents shall be suspended
during the pendency of such failure or refusal. Such decision-making and
participation rights shall be restored only upon the payment by the Defaulting
Lender of the expenses or other amounts as to which it is delinquent, together
with

74



--------------------------------------------------------------------------------



 



interest thereon at the rate set forth in Section 2.08(b) hereof from the date
when originally due until the date upon which any such amounts are actually
paid.
               (b) Each Defaulting Lender shall indemnify the Administrative
Agent and each non-Defaulting Lender from and against any and all loss, damage
or expenses, including but not limited to reasonable attorneys’ fees and funds
advanced by the Administrative Agent or by any non-Defaulting Lender, on account
of a Defaulting Lender’s failure to perform its obligations under the Loan
Documents.
          9.16 Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or any other Loan Document (including exercising any rights of setoff)
without first obtaining the prior written consent of the Administrative Agent
and the Required Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of the
Administrative Agent or the Required Lenders.
ARTICLE X
MISCELLANEOUS
          10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (or the Administrative Agent, with the Consent of the Required
Lenders), and the Borrower or the applicable Loan Party, as the case may be, and
each such waiver or Consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
               (a) postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest or fees due to the Lenders (or
any of them) hereunder or under any of the other Loan Documents without the
written Consent of each Lender entitled to such payment (whose consent shall be
sufficient therefor without the consent of the Required Lenders);
               (b) reduce the principal of, or the rate of interest specified
herein on, any Loan, or any fee payable hereunder, without the written Consent
of each Lender entitled to such amount (whose consent shall be sufficient
therefor without the consent of the Required Lenders); provided, however, that
only the Consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or other amounts at the Default Rate;
               (c) change Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
Consent of each Lender;
               (d) change any provision of this Section or reduce the percentage
specified in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written Consent of each Lender;

75



--------------------------------------------------------------------------------



 



               (e) except as permitted hereunder or under any other Loan
Document (including pursuant to a transaction permitted under Section 7.04 or
Section 7.05), release, or limit the liability of, the Borrower without the
written Consent of each Lender; or
               (f) except for Permitted Dispositions, release all or
substantially all of the Collateral from the Liens of the Security Documents
without the written Consent of each Lender;
and, provided further, that no amendment, waiver or Consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or Consent hereunder.
          If any Lender does not Consent (a “Non-Consenting Lender”) to a
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the Consent of each or each affected Lender and that has been
approved by the Required Lenders, the Borrower may replace such Non-Consenting
Lender in accordance with Section 10.13; provided that such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrower
to be made pursuant to this paragraph).
          10.02 Notices; Effectiveness; Electronic Communications.
               (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
               (i) if to the Loan Parties or the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
               (ii) if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
               (b) Electronic Communications. Notices and other communications
to the Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved

76



--------------------------------------------------------------------------------



 



by it in writing, provided that approval of such procedures may be limited to
particular notices or communications.
          Unless the Administrative Agent otherwise prescribes in writing,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
               (c) Change of Address, Etc. Each of the Loan Parties and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the Administrative
Agent. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
               (d) Reliance by Administrative Agent and Lenders. The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices purportedly given by or on behalf of the Loan Parties even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Loan Parties. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
          10.03 No Waiver; Cumulative Remedies. No failure by any Credit Party
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
any Credit Party may have had notice or knowledge of such Default at the time.
          10.04 Expenses; Indemnity; Damage Waiver.
               (a) Costs and Expenses. The Borrower shall pay all Credit Party
Expenses.
               (b) Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each other
Credit Party, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each

77



--------------------------------------------------------------------------------



 



Indemnitee harmless from, any and all losses, claims, causes of action, damages,
liabilities, settlement payments, costs and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee, but excluding
Taxes, which shall be governed by Section 3.01), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agents thereof) and their Related
Parties only, the administration of this Agreement and the other Loan Documents,
(ii) any actual or alleged presence or release of Hazardous Materials on or from
any property owned or operated by any Loan Party or any of its Subsidiaries, or
any Environmental Liability related in any way to any Loan Party or any of its
Subsidiaries, (iii) any claims of, or amounts paid by any Credit Party to any
Person which has entered into a control agreement with any Credit Party
hereunder, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Loan Parties’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, willful misconduct or bad faith of such
Indemnitee.
               (c) Reimbursement by Lenders. Without limiting their obligations
under Section 9.13 hereof, to the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(c).
               (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, the Loan Parties shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
               (e) Payments. All amounts due under this Section shall be payable
on demand (accompanied by back-up documentation) therefor.

78



--------------------------------------------------------------------------------



 



               (f) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the assignment of any Loan by any
Lender, the replacement of any Lender and the repayment, satisfaction or
discharge of all the other Obligations and the termination of this Agreement.
          10.05 Reinstatement; Payments Set Aside. To the extent that any
payment by or on behalf of the Loan Parties is made to any Credit Party, or any
Credit Party exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Credit Party in its discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its Applicable Percentage (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
          10.06 Successors and Assigns.
               (a) Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written Consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of Section 10.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.06(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Credit Parties) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
               (b) Assignments by Lenders. Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
                    (i) Minimum Amounts.
               (A) in the case of an assignment of the entire remaining amount
of the assigning Lender’s Loans at the time owing to it, or in the case of an
assignment to an Eligible Assignee, no minimum amount need be assigned; and
               (B) in any case not described in subsection (b)(i)(A) of this
Section, the aggregate principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent

79



--------------------------------------------------------------------------------



 



or, if “Trade Date” is specified in the Assignment and Assumption, as of the
Trade Date, shall not be less than $25,000,000 unless each of the Administrative
Agent and the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);
               (ii) Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans or the Commitment
assigned;
               (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
               (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
an Eligible Assignee of the type described in clauses (a) and (b) of the
definition thereof; and
               (B) the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required unless such assignment is
to a Lender or an Affiliate of a Lender.
               (iv) Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04 and 10.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
               (c) Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders and
Participants and the Commitments of, and principal amounts of and stated
interest thereon of the Borrowing owing to, each Lender and Participant pursuant
to the terms hereof from time to time (the “Register”). The Borrowing is a
registered obligation and the right, title and interest of any Lender,
Participant or its assignees in and to such Obligation shall be transferable
only upon notation of such transfer in the Register. The entries in the Register
shall be conclusive, absent manifest error, and the Loan Parties, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement,

80



--------------------------------------------------------------------------------



 



notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice. This Section 10.06(c) shall be construed
so that the Obligations are at all times maintained in “registered form” within
the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any
regulations promulgated thereunder (and any other relevant or successor
provisions of the Code or such regulations).
               (d) Participations. Any Lender may at any time, without the
consent of, or notice to, the Loan Parties or the Administrative Agent, sell
participations to any Person (other than a natural person or the Loan Parties or
any of the Loan Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Loans); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Loan Parties, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
Participant shall agree in writing to comply with all confidentiality
obligations set forth in Section 10.07 as if such Participant was a Lender
hereunder.
          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01 and 3.04 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 10.06(b); provided
that such Participant’s participation is recorded in the Register as set forth
in Section 10.06(c) as though it were a Lender.
               (e) Limitations upon Participant Rights. A Participant shall not
be entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant. A Participant shall not be entitled to
the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant complies, for the
benefit of the Loan Parties, with Section 3.01(e), (f) or (g), as applicable, as
though it were a Lender.
               (f) Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
               (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
          10.07 Treatment of Certain Information; Confidentiality. Each of the
Credit Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may

81



--------------------------------------------------------------------------------



 



be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, funding sources, attorneys,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Borrower
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to any Credit
Party or any of their respective Affiliates on a non-confidential basis from a
source other than the Loan Parties (only if such Credit Party has no knowledge
that such source itself is not in breach of a confidentiality obligation).
          For purposes of this Section, “Information” means all information
received from the Loan Parties or any Subsidiary thereof relating to the Loan
Parties or any Subsidiary thereof or their respective businesses, other than any
such information that is available to any Credit Party on a non-confidential
basis prior to disclosure by the Loan Parties or any Subsidiary thereof
(provided that if such information is furnished by a source known to such Credit
Party to be subject to a confidentiality obligation, such source, to the
knowledge of such Credit Party, is not in violation of such obligation by such
disclosure). Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
          Each of the Credit Parties acknowledges that (a) the Information may
include material non-public information concerning the Loan Parties or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.
          10.08 [Reserved].
          10.09 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
          10.10 Counterparts; Integration; Effectiveness         . This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the

82



--------------------------------------------------------------------------------



 



other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous letters of
intent, commitment letters, agreements and understandings, oral or written,
relating to the subject matter hereof, including any confidentiality agreement.
Except as provided in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic image scan transmission (e.g., “pdf” or “tif” via e-mail) shall
be as effective as delivery of a manually executed counterpart of this
Agreement.
          10.11 Survival. All representations and warranties made hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Administrative Agent and the Lenders, regardless of
any investigation made by the Administrative Agent or any Lenders or on their
behalf and notwithstanding that the Administrative Agent and the Lenders may
have had notice or knowledge of any Default at the time of making the Loans, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder (other than contingent indemnity obligations for which
claims have not been asserted) shall remain unpaid or unsatisfied. Further, the
provisions of Article III, Article IX and Section 10.04 all survive and remain
in full force and effect after the termination of this Agreement or any
provision hereof and repayment of all of the Obligations (including, without
limitation, those arising under Article III, Article IX and Section 10.04)
hereunder.
          10.12 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          10.13 Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at the Borrower’s sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:
               (a) such Lender shall have received payment of an amount equal to
the outstanding principal amount of its Loans and accrued interest thereon and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest) or the Borrower (in the case of all other amounts);
               (b) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
               (c) such assignment does not conflict with applicable Laws.

83



--------------------------------------------------------------------------------



 



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
          10.14 Foreign Subsidiaries. Notwithstanding any provision of any Loan
Document to the contrary (including any provision that would otherwise apply
notwithstanding other provisions or that is the beneficiary of other overriding
language), (i) no more than 66% of the total combined voting power of all
classes of stock entitled to vote in or of any CFC shall be pledged or similarly
hypothecated to guarantee or support any Obligation of the Borrower, (ii) no CFC
shall guarantee or support any Obligation of the Borrower and (iii) no security
or similar interest shall be granted in the assets of any CFC, which security or
similar interest guarantees or supports any Obligation of the Borrower. The
parties agree that any pledge, guaranty or security or similar interest made or
granted in contravention of this Section 10.14 shall be void ab initio.
          10.15 Issue Price. The parties hereto acknowledge and agree that, for
U.S. federal income tax purposes, (A) the making of (i) the Loans in an
aggregate principal amount equal to $125,000,000, and (ii) the Euro Term Loans
in an aggregate principal amount equal to €20,000,000, and the issuance of the
Warrants, constitute components of an investment unit (an “Investment Unit”),
(B) the net aggregate “issue price” of the Investment Unit shall be the
Investment Unit Issue Price, (C) the Investment Unit Issue Price shall be
allocated among each such component as follows: (i) to the Warrants, the
Warrants Issue Price, (ii) to the Loans, the Loan Issue Price and (iii) to the
Euro Term Loans, the Euro Term Loan Issue Price, and (D) each of the parties
shall treat such components on a basis consistent with the foregoing allocations
(unless otherwise required by a final determination by the IRS or a court of
competent jurisdiction). Solely for purposes of this Section 10.15, the defined
terms set forth immediately below shall have the meanings ascribed to them as
follows:
               “Euro Term Loan Issue Price” shall be an amount equal to the
product of (x) a percentage amount equal to the dollar-equivalent value of
€20,000,000 (such amount to be calculated based on the Euro-to-Dollar foreign
exchange rate on the Closing Date) (the “Dollar-Equivalent Amount”) divided by
the sum of the Dollar-Equivalent Amount and $125,000,000 and (y) the excess of
the Investment Unit Issue Price over the Warrants Issue Price.
               “Investment Unit Issue Price” shall be the amount identified on
Schedule 10.15 as the Investment Unit Issue Price.
               “Loan Issue Price” shall be an amount equal to the product of
(x) a percentage amount equal to $125,000,000, divided by the sum of the
Dollar-Equivalent Amount and $125,000,000 and (y) the excess of the Investment
Unit Issue Price over the Warrants Issue Price.
               “Warrants Issue Price” shall be the fair market value of the
Warrants determined as of the Closing Date as set forth on Schedule 10.15.
          10.16 Governing Law; Jurisdiction; Etc.
               (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
               (b) SUBMISSION TO JURISDICTION. EACH OF THE BORROWER AND THE
PARENT IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT

84



--------------------------------------------------------------------------------



 



COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE BORROWER AND THE PARENT IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
BORROWER AND THE PARENT AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
               (c) WAIVER OF VENUE. EACH OF THE BORROWER AND THE PARENT
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE BORROWER AND THE PARENT HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
               (d) SERVICE OF PROCESS. EACH OF THE BORROWER AND THE PARENT
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
               (e) ACTIONS COMMENCED BY LOAN PARTIES. EACH OF THE BORROWER AND
THE PARENT AGREES THAT ANY ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY
CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY OR ANY FEDERAL COURT SITTING THEREIN AS THE
ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.
          10.17 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS

85



--------------------------------------------------------------------------------



 



AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          10.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each of the Borrower and the
Parent acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties, on the one hand, and the Credit Parties, on the other
hand, as the case may be, and each of the Loan Parties is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents (including
any amendment, waiver or other modification hereof or thereof); (ii) in
connection with the transaction contemplated hereby and the process leading to
such transaction, each Credit Party is and has been acting solely as a principal
and except as otherwise expressly agreed, is not acting as an advisor, agent or
fiduciary, for the Loan Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) none of the
Credit Parties has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Credit Parties has advised or
is currently advising any Loan Party or any of its Affiliates on other matters)
and none of the Credit Parties has any obligation to any Loan Party or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Credit Parties and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and none of the Credit Parties has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Credit Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Borrower and the Parent hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against each of the Credit Parties based upon or relating to any
allegation that a Credit Party owes such Loan Party and its affiliates and
representatives (and their respective affiliates) any fiduciary duty with
respect to any of the transactions contemplated hereby, and agrees, to the
fullest extent permitted by law, that no Credit Party, or any of its Affiliates,
managed funds or Affiliate-managed funds will have any liability (whether direct
or indirect) in respect of any claim for breach of fiduciary duty to any such
person or any other Person with respect to any of the transactions contemplated
hereby, including any stockholders, employees or creditors asserting a claim
derivatively, in any such Person’s name or otherwise on its behalf.
          10.19 USA PATRIOT Act Notice. Each Lender that is subject to the
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.
          10.20 Foreign Asset Control Regulations. Neither of the advance of the
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy
Act”) or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign
Assets Control Regulations”) or any enabling legislation or executive order
relating thereto (which for the

86



--------------------------------------------------------------------------------



 



avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of the Parent or
any of its Subsidiaries (a) is or will become a “blocked person” as described in
the Executive Order, the Trading With the Enemy Act or the Foreign Assets
Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order.
          10.21 Time of the Essence. Time is of the essence of the Loan
Documents.
          10.22 Press Releases.
               (a) Each Credit Party executing this Agreement agrees that
neither it nor its Affiliates will in the future issue any press releases or
other public disclosure using the name of any Lender or Administrative Agent or
its Affiliates or referring to this Agreement or the other Loan Documents
without at least two (2) Business Days’ prior notice to such Lender or
Administrative Agent and without the prior written consent of such Lender or
Administrative Agent unless (and only to the extent that) such Credit Party or
Affiliate is required to do so under applicable Law and then, in any event, such
Credit Party or Affiliate will consult with such Lender or Administrative Agent
before issuing such press release or other public disclosure.
               (b) Each Credit Party agrees that neither it nor its Affiliates
will in the future issue any press releases or other public disclosure using the
name of the Parent or its Subsidiaries without at least two (2) Business Days’
prior notice to the Administrative Agent and without the prior written consent
of the Administrative Agent unless (and only to the extent that) such Credit
Party or Affiliate is required to do so under applicable Law and then, in any
event, such Credit Party or Affiliate will consult with the Borrower before
issuing such press release or other public disclosure. Subject to the foregoing,
each Loan Party consents to the publication by Administrative Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark. The Administrative Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Borrower for review and
comment prior to the publication thereof. Administrative Agent reserves the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.
          10.23 [Reserved].
          10.24 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
          10.25 Attachments. The exhibits and schedules attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits (other than the
Intercreditor Agreements) and the provisions of this Agreement, the provisions
of this Agreement shall prevail.
          10.26 Conflict of Terms. Except as otherwise provided in this
Agreement or any of the other Loan Documents by specific reference to the
applicable provisions of this Agreement, if any

87



--------------------------------------------------------------------------------



 



provision contained in this Agreement conflicts with any provision in any of the
other Loan Documents (other than the Intercreditor Agreements), the provision
contained in this Agreement shall govern and control. Unless otherwise defined
therein, all capitalized terms contained in any exhibit or schedule attached to
this Agreement shall have the meanings assigned to such terms in this Agreement.

88



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the date first above
written.

            QUIKSILVER AMERICAS, INC.,
as the Borrower
      By:           Name:           Title:           QUIKSILVER, INC.,
as a Guarantor
      By:           Name:           Title:        

S-1



--------------------------------------------------------------------------------



 



            RHÔNE GROUP L.L.C., as Administrative Agent
      By:           Name:           Title:        

S-2



--------------------------------------------------------------------------------



 



                  ROMOLO HOLDINGS C.V., as Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                TRITON SPV L.P., as Lender    
 
           
 
  By:   Triton GP SPV LLC, as General Partner    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                TRITON ONSHORE SPV L.P., as Lender    
 
           
 
  By:   Triton GP SPV LLC, as General Partner    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                TRITON OFFSHORE SPV L.P., as Lender    
 
           
 
  By:   Triton GP SPV LLC, as General Partner    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                TRITON COINVESTMENT SPV L.P., as Lender    
 
           
 
  By:   Triton GP SPV LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

S-3